 GATLIFF BUSINESS PRODUCTS543GatliffBusiness Products,Inc.and RBC ServiceCorporationandService Employees Internation-alUnion, Local 556,AFL-CIO. Cases 37-CA-1888 and 37-CA-189225 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSEN-On 28 February 1985 Administrative Law JudgeFrederick C. Herzog issued the attached decision.The Respondent filed exceptions,' and the GeneralCounsel- filed a cross-exception, a supporting brief,and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.-The board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Orderas modified.2Amended Conclusions of LawSubstitute the following for paragraph 6."(6) By on or about 3 May 1982, discharging em-ployeesDean Yokoyama, George Lorenzo, andDennis Uyeda, and in May 1982 refusing-to hireSueMehess, the Respondent violated Section8(a)(1) and(3) of the Act."_,ORDERThe National Labor Relations Board adopts thejudge as modified below and orders that the Re-spondent, Gatliff Business Products, Inc. and RBCService Corporation, Honolulu, Hawaii, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.'Members Dennis and Johansen note that thee Respondent's exceptionsrely in substantial part on asserted facts that are not part of the recordChairman Dotson would disregard the Respondent's exceptions becausethey do not conform-to the requirements of Sec 102 46(b) of the Board'sRules and Regulations Thus, Chairman Dotson does not reach the meritsexcept as that raised by the General Counsel's cross-exception.2 In sec III(G) of his decision, the judge granted the General Coun-sel'smotion to amend the complaint to allege that the Respondent violat-ed Sec 8(a)(3) and (1) by refusing to hire individuals who had any unionaffiliationThe General Counsel, in a cross-exception, contends that whilethe judge made a factual finding that on one occasion the Respondent'svice president Steckler "screened"an applicant because the individualwas a union adherent,the judge failed to include this finding in his Con-clusions of Law, recommended Order, and remedy As set forth in thejudge's decision, Steckler admitted she refused to consideran applicantbecause of the individual's union adherence In her testimony Steckleridentified the applicant as Sue Mehess This evidence is uncontrovertedWe therefore find that the Respondent violated Sec 8(a)(3) and (1)- byrefusing to hire MehessWe shall modify the recommended Order andnotice accordinglyWe shall also provide narrow cease-and-desist lan-guage in thenotice to conform to the Order1.Insert the' following as paragraph 1(f) and re-letter the subsequent paragraph."(f)Refusing to hire an individual because' of hisor_ her union affiliation." -- '-2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b) Offer Sue Mehess immediate employment inthe position she would have received -absent theRespondent's' discrimination against her or, 'if thatposition is no longer available, to a substantiallyequivalent position, and make her whole for anyloss of pay that. she may have suffered by reason ofthe Respondent's discrimination against her in ac-cordance with the provisions in the section of theadministrative law judge's decision entitled `TheRemedy."'-3.Substitute the"attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and' abide by this notice.Section 7 of the Act gives employees these rights.To organize-To form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act'together for other mutual aid or 'pro-tection-.To choose not to engage in any of theseprotected concerted activities.WE WILL NOT discourage membership in, or ac-tivitieson behalf of, Service Employees Interna-tionalUnion, Local 556, AFL-CIO, or any otherlabor organization, by discharging or laying offemployees or refusing to hire applicants or other-wise discriminating against them because of theirunion support or activities.WE WILL NOT interrogate employees about theirown, or other employees',- union activities, lean-ings,or sympathies.-WE WILL NOT threaten to exact economic repris-als from employees on account of their union ac-tivities,leanings,or sympathies.WE WILL NOT threaten to close the business, ortowithdraw economic support from it, or to layoff employees, or to deny promotion to employees276 NLRB No. 60 544DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause of their union activities, leanings, or sym-pathies.WE WILL NOT impart to employees that theywill be granted benefits in the event they, choosenot to select a union as their,. collective-bargainingrepresentative..WE WILL NOT impart to employees that theirunion activities have been kept under surveillance.WE WILL NOT.in any -like or related mannerinterferewith, restrain, or—coerce you in the exer-cise of the rights guaranteed you by -Section 7. ofthe Act.-Burkman,Robert Garcia,.Gregory Hower, Priscilla Hussey,--Nathan Kaawa,Ernie Lee, Eldred Like, Thomas Perkins, Leroy,Smith,CarlTavorn, Stanford Tokioka, Georgia,koyama, George Lorenzo, and Dennis Uyeda im-mediate and full reinstatement to their former jobsor, if their jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed, and, should any such employees still beparticipating in a 'strike against us, we will, at suchtime as the employee's "choose to discontinue strik-ing, immediately, reinstate him/her or them, as pre-viously set forth.'WE WILL offer Sue - Mehess immediate employment in the position she would have received hadwe not discriminated against her or, if the positionis no longer available, to a substantially equivalentposition.-WE WILL remove any references to the, layoffsand/or discharges of the employees named, abovefrom his or her personnel file, or any other recordsmaintained by us, and WE WILL NOT use his or herdischarge or layoff as a basis for any future person-nel action against him or her.WE WILL make all the employees named abovewhole for any loss of pay he or,`she may have suf-fered `as a resultof ourdiscrimination'against himor her, withinterest._GATLIFF -BUSINESS PRODUCTS, INC.AND RBC.SERVICE CORPORATION AThomas Cestare, Esq.andCharles Khim, Esq.,ofHonolu-lu,Hawaii,for the General Counsel..RichardM. Rand, Esq. (Torkildson, Katz, Jossem &Loden),of Honolulu,Hawaii,for theRespondent. 'Randall N. Harakal, Esq.,ofHonolulu,Hawaii,for theCharging Party..DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG,Administrative Law Judge.Based on charges filed by Service Employees Interna-tionalUnion,Local 556,AFL-CIO (the Union)allegingthatGatliff Business Products,Inc. and RBC ServiceCorporation(the Respondent or the Company)has en-gaged in,and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(1) and(3) of the Act, com-plaints,later to be consolidated,were issued in theabove-captioned cases.Pursuant to notice,the hearing was conducted beforeme in Honolulu,Hawaii,February 3-11, 1983. All partiesappeared at the hearing,were given full opportunity toparticipate,to adduce relevant evidence,to examine andcross-examinewitnesses,to argue orally,and to filebeefs.Based on the record thus compiled,including myanalysis-of the briefs from the General Counsel and theRespondent,Imake the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe pleadings, as amended, demonstrate that the Re-spondent is made up of Hawaii corporations, with officesand places of business located in. Honolulu, Hawaii. TheRespondent is engaged in the business of providing sales,service,and rentals of business copying machines.During the calendar year preceding the issuance of thecomplaint, the Respondent, in the conduct of the above-described business operations, collectively derived grossrevenues in excess of $500,000, and collectively pur-chased and received goods and materials directly fromfirms located outside the State of Hawaii valued inexcess of $50,000. At all times material herein the Re-spondent has collectively been an `affiliated: business en-terprise,withcommon officers, common owners,common directors, common management, and 'supervi-sion and, as formulated and administered, a commonlabor policy affecting employees of its operations, de-scribed above, sharing common premises and facilities,and providing services. for and making sales to eachother with interchange of personnel..Accordingly,itis'found and concluded that GatliffBusinessSystems; Inc., and . RBC Service Corporation,constitute a single integrated business enterprise and asingle employer within-the meaning of the Act and, fur-ther, that the Employer is now and has been at all timesmaterial an employer engaged' in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION -The complaint alleges thattheUnionis,and at alltimes material has been,a labor organization within themeaning of Section 2(5) of the Act.Based on the admis-sion contained within the Respondent'sanswer to thecomplaint,I. find and conclude this allegation of the con-solidated complaint to be true. GATLIFF 'BUSINESS PRODUCTS545III.THEALLEGED UNFAIRLABOR-PRACTICESA. Background 'It isundisputed that the Respondent's two corpora-tionsoperated prior to the spring of 1982,' the timeperiodwhen most events of. concern herein occurred,without union" representation 'for employees. The busi-nesses appeared- to -have been run essentially by GaryGatliff,with some help from his wife, Jane. Gatliff wasalso assisted by a controller, Curt Wheeler, and a vicepresident, Linda Steckler. For administrative purposes itappears that Gatliff separated the Respondent into de-partments, and gave each separate department head thetitleof 'director—whether-that person actually was a su-pervisor or not.'(In several instances, there were eitherno other employees in the department or only oneother.)-"The Respondent was structured so that RBC ServiceCorporation functioned as a servicer of copy machines,sellingonly related supplies; in contrast, Gatliff'Business .Products, Inc. generated most of its revenues throughthe actual sale of copying machines. Gary Gatliffiserved as president of RBC Service Corporation and,since November 1982, also served as president of GatltffBusinessProducts, Inc., having assumed that positionfrom his wife, Jane. Wheeler served as controller"of Gat- -liffBusiness..Products, Inc., as well as treasurer and sec-retary,ofRBC ,, Service Corporation. -Linda Stecklerserved as vice president of RBC Service Corporation.As will be set forth more fully at a later point, the Re-spondent claims .that its business had been deteriorating,and had become increasingly unprofitable in the monthsimmediately preceding the inception of 'an organizationeffort on the part of the Union.Following the receipt of the Union's petition for repre-sentation election from the Board's offices, Gatliff imme-diately began'a series of contracts with employees whichlasted up through the time of the representation election,a time span which covered roughly all of March and theearly part of April 1982.'For ease of review, I shall deal with these contracts inthe same order as they are set forth, in rough chronolog-ical order, in the General Counsel's brief, as follows:In lateFebruary2 and early March, the Union beganorganizing the Respondent's employees.3 By March 5,1982, the Union filed its petition to represent the employ-ees at GatliffBusinessProducts, Inc. On March 22, theparties entered into a Stipulation for Certification UponConsent -Election providing ' for an election among allfull-time and regular part-time employees of the corpora-tions known as Gatliff Business Products,: Inc and RBCService' Corporation within the State of Hawaii. -The'election was conducted on April 13. Of approximately 37eligible voters, 20 cast ballots in favor of the Union and11 voted against representation by the Union, there beingtWheneverthe surnameGatliff appears without a" first name mdicat-ing a specific intent to refer to Jane Gatliff, it should-be taken to refer toGary Gatliff2Unless otherwise noted, all dates shall refer to the calendar year of1982— -3The Union's president was Laurance Ah Nee anditsvice presidentwas Gary Elliott.5 challenged ballots. On April 21,' the Union was certi-fied',as,the collective-bargaining representative of all theemployees in the unit described above.B. The Alleged-8(a)(1) Independent ViolationsThe General Counsel alleged and has attempted toprove that during the period from the inception of theorganizationalcampaignuntilshortly after the Union's.certification the Respondent, operating primarily throughGary Gatliff, engaged in a long series of unfair laborpractices involving the great bulk of its employees.Generally speaking, the allegations of the GeneralCounsel are that the Respondent interrogated its employ-ees about their union activities, threatened them with re-prisals, imparted: the impression to employees that theirunion. activitieswere being kept under surveillance, in-formed. employees that selection of the Union as theircollective-bargaining representative would be an act offutility, threatened employees with closure of its businessoperations,and promised employees benefits if theywould refrain from joining the Unionor selecting it astheir 'bargaining representative.4.The Respondent's position may be summarized, gener-ally,as disputing the factual accuracy of many of the.statements;-testified to by the General Counsel's wit-nesses.5-The factual detail necessary to understand and resolvethe issues noted aboveis asfollows:61.PriscillaHussey testified that in early March, whileemployed as a secretary-receptionist for the Respondent,she was called into Gatliff's office and that, while there,she gained her first knowledge of the Union by his ques-tions about whether she had heard about the Union.coming in to organize the Company. She responded thatshe had, not and that this was the first time she had heardof it.After he informed her that he had never had aunion within this company; that he had never, workedwith a union 'before, and that he did not like them, heasked her how she felt about unions. She responded thatshe "wasn't too fond of them." Gatliff then asked her ifshe knew or had heard of the president of the Union, AhNee. She again responded negatively. Gatliff then askedif she would help support. him and she responded thatshe would do what was best for the Company and thattoHussey, the conversation concluded with Gatliff tell-ing her that because of the Union's organizational efforts,his hands were tied and that he would be unable to ac-commodate her desire to move from her clerical positionto one in which she served customers out in the field. -4Additionally,the complaint alleges that the Respondent violated'Sec8(a)(3) ind'(1) of the Act by discriminatorily laying off a number of em-ployees, as well as by. advising other employees of their outright dis-charge5 In any event,'the layoffs and the discharges were privileged by virtueof the dire economic circumstances it then faced Further, the Respond-ent asserts that while it did discharge two individuals named by the Gen-eral Counsel it was privileged to do so by virtue of their status as super-visorswho had disregarded instructions and had displayed disloyaltyduring theorganizational campaign6These items are discussed in the same order as they were presentedin the General Counsel's brief, for-ease of reference DECISIONSOF NATIONALLABOR RELATIONS BOARDThat evening Hussey telephoned Steckler, the Re-spondent's vice president. In the course of a conversationconcerningpersonalmattersHusseymentioned theUnion Steckler then asked her how she felt about it.Hussey responded that she was not too sure.The next morning she was once again summoned byGatliff to his office. She testified that he then asked herif she would support him,' and she once more tenderedan evasive answer, to the effect.that she would do whatwas best for the Company. She testified that Gatliff'asked her if she knew who might be bringing the Unioninto the Company and that she responded that the onlyperson that she knew to be affiliated with the Union wasan employee named Stanford Tokioka, but that she feltthat it could be anybody else as well.Gatliff recalled having a conversation with Hussey inearlyMarch, and that he told her that the petition for aunion election had been filed. However, his recollectionwas that it was Hussey who did most of the talking, andthat she told him that she was very upset, and inquiredaboutwhat they were trying to do. He specificallydenied asking her whether she had heard the Union wascoming into the organization, how she felt about unions,or that he ever gave her to understand that the positionof a field customer relations representative would bewithheld because the Union was coming in; although headmits that he did tell her "it might be a problem, butthat he didn't know." He recalled no other one-to-onemeetings with her regarding the subject. He admittedthat he asked her for her support and testified that he didnot recall whether or not he asked whether she was forhim. He, denied that he ever asked her if she knew whohad started the Union. He also denied that either he or-Hussey ever pointed out Stanford Tokioka as the personSteckler did not testify concerning the telephone con-versation with Hussey.Based on testimonial demeanor, I found Hussey to be acompletely credible and truthful witness. She seemedcomposed. and accurate in her testimony. I agree withthe argument advanced by the Respondent's counsel thatshe was not able to be absolutely consistent, but I regardthis failing as having no bearing on her credibility, for itis common for witnesses to testify credibly and yet havethe sort of failures -of precision which are pointed out bythe Respondent's counsel. Gatliff, though also composedand-direct, evidenced a desire to fence, prevaricate, anddissemble during his testimony. He seemed smug, to thepoint of demonstrating a love for the fray. Steckler,though visibly nervous and self-conscious, seemed rea-sonably credible.The testimony of Hussey is credited over that of eitherGatliff or Steckler. Accordingly it is found that Husseywas interrogated by both Gatliff and Steckler,,and givento understand that future advancement would dependupon her loyalty to the Respondent in connection withthe Union's organizational attempts.2.Employee Paul Matsuda7 was called into Gatliff'soffice sometime during the week of March 7-11. Mat-7At a later point I have found that Matsuda was an employee, ratherthan an supervisor, as claimed by the Respondent.suda testified that Gatliff showed him a folder containingletters requesting a hearing before the NLRB' and askedhim if he knew anything about it. He stated that he an-swered in the negative, albeit untruthfully, due to his ap-prehension about being fired. ,IcreditMatsuda's unrebutted testimony in this regard'and, in .view of my finding that he was an employee,rather than a supervisor, reach the further finding thatsuch an interrogation constituted a violation of Section8(a)(1) of the Act. While it is true that Matsuda was thesenior technician, and probably enjoyed a closer relation-ship with Gatliff than did newer employees or less expe-rienced employees, the evidence here does not warrant afinding that Gatliff was privileged to engage in such in-quiry, either by virtue of any personal relationship withMatsuda, or by virtue of any open and obvious activitiescarried out by Matsuda on behalf of the Union. CompareRossmore House,269 NLRB 1176 (1984).3.Employee Ernie Lee testified that,about March 15,around 4:30 in the afternoon, Gatliff called him into hisoffice and inquired whether or not he had heard any-thing about a union trying to organize the employees.Lee' responded that he knew nothing about it. Lee re--called that Gailiff then began speaking about. the Re-spondent's precarious financial situation, telling Lee thatthe Company was losing money and that he had had tomortgage his home four times in order to keep the Re=spondent afloat, but that if the Union came in, he wouldnot put more money into it. According to Lee, Gatliffended up by telling him that before he was "dismissed,"Lee should think these matters over and tell them to em-ployees.Gatliff's testimony was not direct on this point. But hedid deny that he interrogated any of the employees as towhether they knew about the Union organizing the Re-spondent.I found Lee a highly credible witness and, according-ly; credit his testimony over that of Gary Gatliff. I findnothing in the relationship between Lee and Gatliff tosuggest that Gatliff's inquiry was privileged, or that hisveiled threat of dismissal was permissible. I find both to.be violations of Section 8(a)(1) of the Act.4.Employee Thomas Perkins testified that on March15 or 16 he was called into Gary Gatliff's, office, togeth-erwith fellow employees Mike Statia and Dean Yo-koyama. According to Perkins, Gatliff opened the meet-ing by stating that he heard that the Union was trying tocome in and that he could not understand why employ-ees would sign union cards. Perkins went onto recountthat Gatliff told him that the Respondent was in financialdifficulties and that the Union could not stimulate anymoney for the Company. Perkins testified that Gatliffshowed the employees the corporate tax return formsand pointed out that they demonstrated losses. He saidthatGatliff stated that he had $50,000 that he would putinto the Company if the Union did not win. He recalledthatGatliff called, on them to stick together with himand perhaps all would get out of the financial difficulties.He stated that Gatliff referred to the president of theUnion, Ah Nee, as a person having Mafia connections,and asked if employees wanted to be represented by such GATLIFF BUSINESS PRODUCTS547a man.With leading questions, Perkins was able to recallthat a union cannot do certain things, such as guarantee-ing raises.On cross-examination he was asked whether'or not Gatliff asked him any questions during the courseof this meeting and Perkins responded that Gatliff asked'-allthree employees 'present how they felt about theUnion. Perkins was unable-to recall his response.Neither Stacy nor Yokoyama was called as a 'witnessby the General Counsel: Nor was their absence ex-plained.Gatliff °testified that in this meeting,as in'others heheldwith employees, he opened by telling employeesthat there was a union attempting to come in, that hewas campaigning, and that he customarily reminded em-ployees in, such meetings of the many years that the Re-spondent had been' in business,' and how growth hadbeen experienced, and how that had been accomplishedwithout-a union'spresence, and that, if the Union didcome in, it would be unable to guarantee that 'furthergrowth would occur. He emphasized to employees thatunions could guarantee `nothing. He specifically deniedtelling Perkins or anyone else that he could understandwhy they wouldsign a unioncard, or even mentioningunion cards. He stated that the only question he asked ofemployees in such meetings were rhetorical ones (i.e.,How would the union make the Respondent more profit-able, give it more business, make: it expand, or createmore jobs?). He denied referring to the Union's presidentasMafia, though he admitted he said - that he had the"mock-up of a Mafia person."Perkins impressedme asa person attempting to testifytruthfully;but I was not favorably impressed by hisrecollection. In view of the failure of corroboration, andthe evident difficulty encountered by Perkinsin recallingaccurately, I do not credit his testimony over that of,Gatliff in connection with these allegations. Accordingly,I find no violations concerning these events.5.'The General Counsel called employees NathanKaawa and Robert Garcia to testify concerninga meet-that they were called to by Gatliff. The meeting oc-ingcurred in mid-March in Gatliffs office, where he was ac-Neither employee's account agrees perfectly with'theother's. -Generally speaking, they were in agreement thatGatliff mentioned to them that a 'union was attempting togain representational rights. According to Kaawa, Gatliffsaid that he wanted to find out if they knew anythingabout it. In Garcia's phraseology, Gatliff asked them ifthey knew anything about a unionand alsoasked howthey felt about a' union. Both employees agreed that Gat-liff showed them some papers indicating that the finan-cial condition of the Respondent was poor, though bothobviously failed to understand the details of what theywere shown. Kaawa recalled Gatliff saying that, if theUnion came in, the Respondent 'could not pay them anymore money, while Garcia's recollection was that Gatliffsaid that the Company would go bankrupt.' Both men re-called that he spoke of having mortgaged property sothat a bonus system could be implemented. Each recalledthat he then turned to Steckler and asked for her confir-mation that-shewas, in fact, 'working on a bonus plan.According to Kaawa, Gatliff said that if the Union camein the bonus plan would be stopped. Both employees re-called that Gatliff told them that the Respondent did notneed a delivery service, and that, if need be, the salesmencould make their own deliveries 'of machines which theysold.8Under. cross-examination, Kaawa testified that Gatliffwarned that in'the event the Union came there would bea layoff,without saying ' who would be laid off. Also,Kaawa recalled on cross-examination that Gatliff askedwhether or not he had signed a union card. Finally,Kaawa recalled that the meeting lasted approximately 1,to 1-1/2 hours.'Other, than as previously mentioned, Garcia did nottestify that Gatliff threatened that a layoff would occurin the event that the Union succeeded' in representing theemployees.Nor did 'he recall that Gatliff asked himwhether he had signed a union card. And, finally, inGarcia's recollection' the meeting lasted only 15 or 20minutes.Gatliff recalledmeeting with employees Kaawa andGarcia, in the company of Steckler, on March' 15. As herecalled it, he "made a presentation," and told them thathe wanted to talk.to them because therewas a unionknocking at the door. He said that he wanted to ^ tellthem what was going to go on because he wanted themto be able to support the Company. He told them thatRBC lost $80,000 during the previous year and showedthem a copy of the tax return. He-explained that theywere in a precarious financial situation, that the Compa-ny was responsible for creating their jobs, and that,before creating their jobs or the delivery department, theRespondent had.had salespeople make their own deliv-eries.He reiterated that unions cannot and do not createjobs.He asked for their loyalty to the Company. He re-minded them. before there was a delivery department theRespondent's operations had been much less expensive,but since they already had a delivery department theywere happy with it and they hoped that' the employeesappreciated that fact. As he recalled,' he talked for about15minutes, and covered various things, such as the. factthat unions cost companies, that unions cost employeeswho belong to unions in, the way of dues and fines, andthat unions. cause companies to expend funds' for legalfees, etc.He also, recalled telling them that unions canput employees out of work because they can call strikes.He denied asking them any questions other than the rhe-torical ones of whether or not anyone, knew of a way aunion could cause a company not to have losses, or tocause a company to have increased sales, or to have in-creased profitability. He. specifically denied that he askedthe employees how they felt about the Union, whetherthey knew, anything about .the Union, or that he toldthem that he would stop the bonus system if the Unioncame in. He admitted that he mentioned the bonussystem and told them that this was something the Com-pany, had done for them. He denied that the employeesKaawa and Garcia were the only two employees employed by theRespondent to make deliveriesWhile Kaawa had the title of director oftransportation, it was stipulated at the hearing that no party claimed thathe was a supervisor. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDwere told that if the Union came in there would be alayoff.Though he did admit that if, there were to be alayoff that the Union's seniority system would causethose with less seniority to be laid off first. Finally, hedenied that he menioned the possibility of using themoney that was then being used for their wages to buytwo or three more vans, so that the situation could beworked out where they were not needed.9Steckler failed entirely to corroborate Gatliff's accountof this meeting.When Steckler was asked on direct ex-aminationwhether or not she recalled being present atany meetings, with Gary Gatliff where she spoke abouttheUnion, she responded affirmatively. She then wasasked to tell about it and she responded by saying that itwas in Gary_ Gatliff's office with Kaawa and Garciaaround 8:30 one morning near the end of March. Butthen, jumping.away from the questions she had just an-swered a moment before, she was asked if she had saidanything.She responded negatively.Then,withoutasking her any questions about what went on in the re-mainder of the meeting, and her recollection of whatGatliff said, the questions were directed to other events.Icanonly conclude that such questions were put toher purposefully, and that she was not asked about herrecollection of what Gatliff. had said to Kaawa andGarcia because it was known to her that the answerswould be unfavorable. to the Respondent. SeeAdvancedInstallations,257 NLRB 845, 849 (1981), and cases citedtherein.Iobserved that Kaawa wasa candid andstraightfor-ward witness, but one who suffered from an inability tounderstand or speak the English language with precision.Garcia also impressedme astruthful.However,- he suf-fered no disability such as Kaawa's and, overall, made anextremely favorable impression upon me for his veracityand his ability andwillingnessto recall and recount withprecision and care.As I have already indicated, I have difficulty in. credit-ing the testimony' of Gatliff. One basis for my difficultyis that he seemed to be summarizing, or running togetherthe details of a number of meetings, when asked aboutany particular one of them. Steckler's credibility is not,an issueat this point because no testimony was offeredfrom her concerning the meeting between Gatliff,Kaawa, and Garcia.Accordingly, I credit the testimony of Garcia in par-ticular,andKaawa generally regarding this meeting,over that of Gatliff.Accordingly, I find and conclude that during thecourse of this meeting employees were interrogated, andimpliedly threateiied with the loss of a bonus system pre-sented tothem as stillbeing under consideration,as wellas expressly. warned about a possible layoff. Finally, Gat-9 It was my very strong impression when listening to the testimony ofGatliff (as it was in reviewing the record) that Gatliffs memory regard-ing this and similar meetings was not precise-Gatliffconceded that heconducted a "campaign," part ofwhich consisted of a series of meetingswith a number of employees, following receipt of the petition for a repre-sentation election I am drawn to conclude,and I do, that Gatliff, in histestimony concerning any particular meeting, was, in fact,reciting hisgeneralized recollection of a number of meetings.liffmade a threat to abolish their jobs by setting _up asystem whereby salesman delivered their own machines.6.Georgia Chai, the Respondent's dispatcher,' ° testi-fied that in mid-March after work Gatliff came into thedispatch office and asked her how she felt about unions,aswell as whether or not she would support the Re-spondent. She testified that she told Gatliff that he hadher support and that she would support the Company.Gatliff did not testify concerning this point.In view of Ithe Respondent's failure to inquire into thismatter when Gatliff was testifying I have determined tocreditChai's testimony. I observed Chai to be a well-spoken and thoughtful witness during her direct exami-nation, but was unfavorably impressed by her extremecaution and betrayal of,verydeep inner, feelings duringthe course of her cross-examination. I note, additionally,that Chai is now an employee of the Union, working as abusiness representative; while that in itself would neverimpugn her credibility, it does present an added elementof possible bias which I must consider._While I have some reservations, on this point, I havedetermined that, on balance, Chai's testimony- should becredited over that of Gatliff.Accordingly, I find and conclude that in interrogatingChai, Gatliff violated. Section 8(a)(1) of the Act.7.Standford Tokioka testified that around March 24he and Gatliff flew in the Respondent's airplane to theisland of Kauai to help the Respondent's technician sta-tioned there. He went on to relate that, while he wastaking Gatliff to the airport on Kauai for the return trip,Gatliff asked him how he felt about the Union. Tokiokatestified that he assured Gatliff that his feelings werenegative about the Union, inasmuch as the timing of thecampaign was poor from an economic standpoint.According to Gatliff, all that happened was that he.mentioned to Tokioka that he was very concerned aboutthe Union and was hoping for Tokioka's support. He re-called that Tokioka responded that he too was con-cerned, and thought that it was a poor idea to try tobring a union into the Respondent at that time because ofits poor economic condition.While Tokioka presented slight difficulties with thelanguage,he was nonetheless an impressive witness, who.leftme with the impression from his demeanor that. he.was being truthful and credible. As with otherinstances,however, Gary Gatliff seemed to me to be summarizing,and having difficulty keeping one meeting separatedfrom another. I have determined, as a result, to creditTokioka's testimony.Accordingly, I find that by his question to Tokioka,Gatliff interrogated him in violation of Section 8(a)(1) ofthe Act. i i>8.Employees Hussey, Chai, and Carl Tavorn werecalled into Gatliff's office around March-24. There GaryGatliff presented them with tax statements for the Re-spondent's 1981 tax year and asked them to review them.Then he started talking about the Union with them. He10TheRespondent's contention that Chai was a supervisor is treatedand rejected at another section hereof" As anexample ofGatliffsdeficient recollection,see his responses toquestions concerning meetings with employees GATLIFF BUSINESS PRODUCTSnoted the fact that the Union was attempting to organizethem and he wanted to show them the tax returns toshow,them that the Respondent was losing money and inorder to elicit their support. Each employee recalled thatGatliff asked Tavorn if he knew how the Union's cam-paign got started. Tavorn then related how his experi-ences with unions on the mainland had given him someinsight.It seems clear that Tavorn told Gatliff that he andTom. Perkins and other employees of the, Respondenthad been active in starting the Union's campaign, butTavorn seemed not to recollect that this was done in re-sponse to a question from Gatliff, as Hussey and Chaiseemed to recall. Tavorn went on to state, however, thatGatliff told him that he was not going to negotiate withLarry Ah Nee, the Union's president, saying, "He's notgoing to get me; I'm going to get his ass."Gatliff initially claimed that he had only a vaguerecollection of a meeting with these three employees; buthis recollection was remarkably similar to theirs. For ex-ample,he filled in the blank and admitted that when _Tavorn mentioned "that he was indifferent, that hedidn't -know what to think when Tom [Perkins] handedhim the union cards and I [Gatliff] said, `Tom Perkins?'[Tavorn] said, `Yeah` and I turned to [Chas] and [Hussey]and-hel'd up my hands and said, 'I'd like for you to ob-serve, I did not ask him that' and I said that twice, andthey both acknowledged me." He went on to testify thathe asked no other questions, and to specifically deny thathe asked how the "union" got started or how the techni-cians felt about unions, or what they knew about unions,or that he was not going to, negotiate with Ah Nee orthat he was going to "get" Ah Nee. Specifically, he 'denied that Tavorn was told that if there was a layoff-hewould be the first to go, or that he asked the employees-for feedback about the Union, while stating that employ-ees who brought in the Union were disloyal to the Re-spondent. 12Tavorn impressed me as a truthful and reasonablycredibleman, although somewhat lacking in precision.However, in light of the fact that his testimony was cor-roborated' in most substantial parts by Hussey, who wasan extremely credible witness, I have determined tocredit it over that of Gatliff.While Gatliff appeared tohave a better recollection of this particular meeting thanhe had for others, I did not believe that these three em-ployees all fabricated their story.Accordingly, I find and conclude that Gatliff's inquir-ies abouthow the Union got started, how the techniciansfeltUnion, and Gatliff's statementthat he would not negoti-ate were all violative of Section 8(a)(1) of the Act.9.Bounthan,Sengdara, a handyman for the Respond-ent, testifiedthat sometimeduring March or April, whilehe was painting Gatliff s house, Gatliff came to him andsaid,."They want you make the vote, you mark no. Youmark no, you can work with me." 13 Later that day Jane12According to Hussey, Gatliff asked them why the technicians feltthey needed a union Tavorn also recalled this question coming fromGary Gathff13 Sengdara,a Laotian refugee, had extremedifficultyin understandingor speaking the English languageWhether or not.he also experienced549Gatliff came out of the house and told Sengdara thatnobody liked the Union.-Gatliff recalled that sometime during - February orMarch, he had Sengdara paint his house As he recalledit,Sengdara asked him- what a union was and he re-sponded to Sengdara that the Union was no good, that itwas the Company-that gave him his job and not theUnion,, and told him to "go company," to which Seng-dara replied, "Ah, yes; Mr Gary." 14Sengdara -obviously had profound difficulties in under-standing or recounting'any conversation which occurredinEnglish.While I am convinced that he gave a basical-_ly accurate recital of his dealings with Gary Gatliff, I amalso persuaded that I can find no violation of the Actbased on testimony from a witness so clearly susceptibletomisunderstanding. Thus, whether Sengdara's contin-ued employment was conditioned on his, promise to voteno remains a question in my mind. Accordingly, this alle-gation shall be dismissed.10.Employee Tom Perkins testified that, in the -latterpart of March, Gatliff and he were in the Respondent'sparking lot and Gatliff said, "I hear you are the onethat's starting the Union." According to Perkins,'he re-sponded evasively by saying to Gatliff that' he was talk-ing to the wrong personWhen asked whether or not he had asked Perkins if heequivocally.According to Gatliff, -he passed Perkins inthe parking lot and walked over to him and said, "Tom,you are the one." He then recalled that Perkins- asked,"The one that what?" and " that he, Gatliff, replied,"You're the guy-that started the Union." As Gatliff re-called, Perkins gave some answer to the effect that hehad the wrong guy, or that it was not him, Gatliff thengave him reassurance that' he did not have to worryabout it- "Basedon either version of the facts in this incident, Ifind thatGatliff unlawfully interrogated Perkins andgave him the impression that his union activities werebeing kept under surveillance.11.Employees Leroy Smith, Gregory Hower, EldredLike, and Ernie Lee were called into Gary Gatliff'soffice for another of the "presentations" about March 26.As usual, Gatliff told them that a union had filed a peti-tion.According to Hower, Gatliff predicted-to them thatthere would be layoffs due to the fact that he had put hisown personal money into the Company and, if the Unionwere to win the election, he would stop putting his per-'sonalmoney in. He recalled that Gatliff explained thatthe Company was in a bad financial situation. Accordingto Lee, Gatliff spoke of the Company's perilous finance's,plus his plans and hopes for establishing an incentiveprogram which would result in giving technicians moredifficulties in understanding the -way in which union representation isgained should be considered in light of his admission that, before theelection, he telephoned Gary Gatliff and said, "I-want to money up Ithink I make no for you if money up for me "14Like Sengdara, Gatliff recalled Sengdara calling him on the phonein the evening and telling him that he needed more money After at-tempts to explain why he could'not give more money to Sengdara hadfailed,Sengdara responded,"Mr Gary, yougiveme more money, I votefor you " According to -Gatliff, he denied Sengdara's proposition 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoney. He recalled that-Gatliff said that this could onlyhappen if the Union did not come in. He recalled thatGatliff asked them to talk to other employees out of theirallegiance toward the Union. Like testified that duringthismeeting Gatliff asked him-and each of the other em-ployees how they felt about the Union, but that no em-ployee answered. He recalled that Gatliff told them thatthe Respondent was losing money and did not under-standwhat the Union could do for them. -He recalledthatGatliff mentioned having mortgaged his house threetimes in order to put money into the Company, but thenGatliff then stressed that he was willing to give up,- theCompany, to ; close it down. However, unlike Lee orHower, Like was unable to recall Gatliff talking aboutlayoffs in that meeting. Smith, who was apparently onlya short-term employee, did not testify.Gatliff testified, admittedlywith a hazy recollection,thatwhen he called these employees in, greeted them,,said that he wanted to talk to them about a union beingat their doorstep,, and that he wanted to let them knowwhat was going on with the Company. He then-proceed-ed to tell them that the Company was having, serious fi-nancial difficulties, that he had personally and recently .signed banknotes, that he had four mortgages on . hishouse, and that he was very concerned about the healthof the Company. He told them that he was very con-cerned about productivity and hoped that people wouldvote for him in the election. He told them that a unioncould not help "us." The only question that he recalledasking these employees was whether they knew of anyway 'a union could keep a company healthy when it issuffering.He specifically denied that he asked if theyknew anything about the Union petitioning, or make anypredictions concerning layoffs (though he did discusslayoffs). He said that he told them that one problem withbelonging to a union, a disadvantage in his view, wasthat normally unions operate on principles of seniority,which he told them necessarily requires that shorter term,employees are laid off before those of longer tenure. Headmitted that he told these employees that he had bor-rowed a final $50,000 as a fourth mortgage on'his house,and that he was very worried about putting any moremoney into the Company,because of. the losses that, hehad had. He denied, however, that he told them that hewas willing to give up,the Company. He admitted thathe did say that if the Union came in, and if things weretoworsen financially,. and if the Company went bank-rupt, that he was worried for everyone in general,though not necessarily for himself. He denied telling em-ployees that there were no problems that the Unioncould solve for them.There were some variations between the stories ofHower, Like, ,and Lee, but I did not find such variationinconsistent with a desire or an attempt to tell the truth.To the contrary, these differences seemed to be of thesortwhich routinely occur when a number of,peoplehear the same conversation. 'None of these accounts seemto be especially contradicted by Gatliff's words. I havedetermined to credit the testimony of Hower,'Like, andLee to 'the effect that Gatliff threatened them with theSpector of layoffs in the event the Union succeeded inorganizing his employees, and with the possibility that anincentive program then under consideration.would notbe effectuated,in violation of Section 8(a)(1) of the-Act.12.Hussey testified thaton April 2 Gatliffcalled herinto his office.After talking about some ordinary busi-ness,he went on to say that -his wife had told him'that -she had been observed being"secretive"with the"guys." She asked if herjob was in jeopardyand Gatliffresponded negatively. She then asked what guys he wastalking about,and Gatliff responded by naming Lee,Like,and Tavorn,all technicians.Hussey claimed thatGatliffstated,"I feel that you are in treason with them."Then he went on to talk about.the Union,saying that ifitcame in he would have-to cut corners' and since shewas not involved directly in sales and was not a techni-cian, she would be considered excess "fat on the meat,"and would be one of the first corner's to be cut.At that,'soHussey claimed,she became upset and asked, "Doyou mean that my job is in jeopardy,thatI ' will begoing?"She recalled him responding,"No, I don'tmeanthat you will.You might."She told him that it meant thesame thing to her.He then told her that there was goingto. be a union meeting and he asked her if she was going -"to go.She responded that she was not too sure but prob-ably would do so because she wanted to find out what -the Union had to offer before she voted.Hussey claimedat that Gatliff became very upset, telling her that she didnot have to go, that she really did not need to go to themeeting,and askedher, "Why doyou want to go to thatmeeting?"She-told.him that she wanted to find out whatthe Union had to offer. At that time Gatliff received atelephonecall soshe left hisoffice fora while.Later she,was called back in,-and wastold by Gatliffthat, "Well, ifthe Union can bring us out of this financial slump, then Iwill be more than happy to have them come in."Gatliff testified that his wife had told him that Husseywas not staying at her desk as much as she, should, andthat she was having meetings with several of the techni-cians. So, he admitted that he told her that she shouldstay at her desk and stop whispering to the technicians..He claimed having no recollection of saying anythingelse to her, and he denied that he told Hussey that herjob was in jeopardy, recalling that he said just the oppo-site to her. He-denied that he told her that she was "intreason," or that Lee,Like,or Tavorn were"in treason."He denied that he told her at this meeting that hewanted to go to a union meeting,or that he asked herwhy she wanted to go.According to Gatliff,itwas atasubsequent meeting that.he told Hussey that one of theproblemswith unions, and the situations created bythem,is that there are "people in treason,"and if peoplewere starting a union in the Respondent they would be"in treason."He defined the word"treason" as meaning"to betray a leader"or "to break a trust."I credit the testimony of Hussey over that of Gatliff. Iaccordingly find that he violated Section 8(a)(1) of theAct by threatening and interrogating her.13.Around April5Perkins,George Lorenzo, To-kioka,and Matsuda'were called to Gatliff's office,- with.Perkins arrivingwhen the meeting was already inprogress.Gatliffshowed them some income tax forms'evidencing a loss in the previous year,and went on to GATLIFF BUSINESS PRODUCTS551speak of the mortgage he'had taken out on his home for.$50,000, but which he would not put into the Companyif the Union won the election. He claimed that if theUnion won the election it would show that the peoplewere not united behind him, and would be tantamount afigurative statement by them of "Fyou, Gary!" 15According to Tokioka, Gatliff told him that he andLorenzo would be the "first to go" if the Union came inbecause they had theleastseniority.NeitherMatsudanor Perkins recalled or testified to Gatliff making thislatter statement. Tokioka also recalled Gatliff saying thathe had mortgaged his home, and that he would notinvest that money in the Company in light of the lossessustained over a period of months. Matsuda recalled onlythat the subject of-mortgaging the house was brought upby Gatliff at one meeting or another; but he could not tieitdown to which meeting it was mentioned in. All-agreed that toward the end of the meeting, when TomPerkins had come in, Gatliff either asked whether therewas going to'be a union meeting that night or comment-ed that there was and then asked Perkins if he was invit-ed or if he could attend the meeting also. Perkins statedthat he would find out and let him know.According to Gatliff, he opened this meeting by let-ting the employees understand that losses had been oc-curring and that a union was coming into the Company.He said that there had been severe financial losses overother company, had not done better than break even. Heexplained to them that the Company was not doing wellat that time, that sales were down, and if the Union camein it could be critical for them. He pointed out to themthat if the Union came in, it would not make money forthe Company and asked if there was any' way that hey`knew of the Union could increase their business or theirprofitability.He claimed that he told them that some-timesunions were actually helpful and could help allevi-ate unfair practices and negotiate contracts or securebetter working conditions, but only if a company couldafford itHe denied that he told employees that, if theUnion came in to represent them, he would no longerput money into the Company or that it would mean thatthere would definitely be a layoff, or that he had taken amortgage on his home: He admitted that he told themthat''voting for the Union was the same thing as saying"Fyou,Gary"" Gatliff was not asked to, and didnot; specifically deny that he inquired about being invit-ed to the union meeting, or whether. Perkins could gethim an invitation.16As previously noted, I found both Tokioka and Mat-suda to be credible witnesses. Perkins, though evidentlytruthful, demonstrated difficulty in recalling or-recount-ing some details. I found each of them to present superi-or testimonial demeanor to that of Gatliff, who repeated-15This statement was attributed to Gatliff by both Tokiokaand Mat-sudaPerkins' testimony is silent on the subject,but this seemsreasonablein light of the fact that he arrived late and could not have heard every-thing thatwas said Lorenzo was not asked about thismeeting in thecourse of his testimony I infer from this that Lorenzo's testimony wouldhavebeen unfavorable to the General Counsel's positionin the case16A unionmeeting was,in fact,held on the eveningof April 6 at theChard ng Party's halllywas compelled to admit that' his memory of detailswas rather vague._In light of the failure of corroboration of Tokioka'stestimony concerning the threat that he and Lorenzowould be the first to be let go, and` taking into accountthe inference which I draw that Lorenzo's testimony onthis point would have proven unfavorable to the GeneralCounsel had he had been asked about it, I have deter-mined not to credit this testimony of Tokioka's. Howev-er, I do' find and conclude that during Gatliff'ss"presenta-tion," he did, as he did in other meetings, inject the issueof the Respondent's alleged financial instability into thediscussion of whether or not employees should or shouldnot choose to be represented by a labor organization,and that he imparted to employees that, if he were tolose the election ' with the Union, he would no longerexert efforts, such as taking out loans, 'to keep the Com-pany going, inasmuch as he viewed the possibility of-theUnion winning as being tantamount to being by his em-ployees, "F- you, Gary!" Further, I find that he in-quired about the union meeting of- April 6, and therebyput Perkins in the position of finding out if Gatliff couldattend.17Iconclude that by imparting to employees that hewould no longer take the same sort of steps to preservethe Respondent as he had previously done, Gatliff inject-ed a threat of economic reprisal into the campaign,which I find violative of Section8(a)(1).14.On April 7, Gatliff called all technicians into ameeting. There he told the assembled employees that hewanted feedback concerning the meeting that they had"What was it about?" According to Matsuda, there wasa long period of silence before Matsuda spoke up andstated that, if the Union won the election, it could possi-bly benefit the Company. Gatliff then mentioned thatthey were doing well without the Union and inquiredrhetorically what the Union could do for them that theCompany could not do for them. Matsuda's testimonywas essentially, corroborated by Perkins and Lee, withLee adding that he recalled Gatliff saying that if theUnion came in he would rather work somewhere else,and that, rather than giving in to the Union, he wouldrather give up the Company. This late statement was es-sentiallycorroboratedby employee Hower, thoughHower also recollected, apparently unlike others at thismeeting, that Gatliff once again referred to his feelingthat a vote for the Union would be tantamount to a"Fyou,Gary!" statement.According to Hower,Gatliff told them he had a $50,000 escape fund, and that,if the Company folded, ' he was not worried 'because hecould just start againHis statement was essentially cor-roborated by the testimony of employee Like, who testi-fied that Gatliff told the employees he had money setaside for 'himself, and that they would be the ones look-ing for' jobs, rather than him, if there should be a layoff.According to Like, Gatliff said, if the Union were to get17 Perkinsdid, in fact, check,into the matterand received advice froman officialof the Union that Gatliffwas not to attend,which informationwas passed along toGatliff 552DECISIONSOF NATIONALLABOR RELATIONS BOARDin,he(Gatliff)would not give in to the Union, butwould,instead,just look for work elsewhere.According to Gatliff,,he started the meeting by men-tioning to the assembled employees what was, in fact,common knowledge that there had_been a union meetingthe 'night previously and that he wanted to meet withthem to summarize what he' had been saying over thepastmonth or 3 weeks He went'on to mention thattherewere losses in the Company,and 'that,if anyoneknew any way that the Union could help to increase thebusiness,he would like to know about it.At that point,he simply waited silently,as described-by the employees.Then,again as described by the employees,Matsudaspoke up and said that perhaps the Union could help theCompany get sales leads. Gatliff rejoined, "Paul, that'sfine,and we appreciate the leads, but frankly I would 'rather earn the business."He went to ask again if therewas any way the employees knew that'a union couldhelp the Company.Gatliff denied saying that if the em-ployees voted no, they would get more bonuses andbetter training,or that he asked the employees if-theywanted to say anything about the meeting, or that heaskedwhether they had attended the meeting of thenight before,or that he told employees that he had set'aside money for his' own use in. the event a union camein,or that there could be a layoff,-or that he wouldrather work some place else and simply let the Companygo bankrupt.He also denied telling employees that hewould take the vote of the employees as a "Fyou;Gary!" statement,and that he would stop putting his per-sonal money into the Company.While I recognize that it is impossible to completelyreconstruct exactly what was saidby Gatliffat this meet-ing, I believe-that it, is reasonable to concludeas I do,that the testimony of the employees.was essentially cor-rect,even though recollected and recounted with some-what different words. Thus, employees Lee, Hower, and-.Like all recall Gatliff injecting_the issue of a layoff, anescape fund, or closing the business,and just workingsomewhere else. I credit this testimony and find that itamounts to unlawful threats' of economic reprisals in theevent that they'should,exercise their right to vote for, orotherwise support,the Union.-15.A couple of hours after the morning:meeting, withallemployees,Matsuda into his office.There he inquired about the possibility of a union-bene-fiting the Company.AfterMatsuda responded,Gatliffasked for his help in getting the employees to voteagainst the.Union.According to Matsuda,he also saidthat if the Union won,the Company would be closeddown.Gatliff also showedMatsudasome newspaperclippings indicating that he was looking for another job,saying,I don'thave to put.up with this, I can leave theCompany." .._Gatliff did not testify concerning this point.IcreditMatsuda's testimony in any event,,and findthat Gatliff violated Section 8(a)(1) of the Act by threat-eningto exacteconomic reprisals if employees persistedin their efforts to secure union representation.16.Also following the meeting with technicians on themorning of April 7,, Lee was called into Gatliffs office.Gatliff asked Lee -for his backing and then proceeded,totellhim that he was looking for anotherjobThen heasked Lee if he was involved with the Union,or if therewas anything he wanted to say,or if there was anythingon his mind.Lee replied negatively to everything.Final-ly,Gatliff told Lee .that.rather than give in to the Union,'he would simply work somewhere else.Gatliff did not testify concerning this matterIfind that by interrogating Lee about whether or not -he was involved with the Union and by imparting to himthe idea that Gatliff was looking for another job (withthe necessary implication being,that the Company wouldsimply close down if the Union came in),.Gatliff violatedSection 8(a)(1) of the Act.'17. Still on April 7,after the meeting with all the tech-nicians,Gatliff called Like into his officeGatliff asked,for.Like's backing,saying that he wanted him to fullysupport the Company Then he asked Like if he. wasever involved with a union,and went on to invite him tospeak his mind if he had anything to say or had anythingon his mind.Gatliff did not testify concerning this matterI -credit Like and find that in interrogating Like con-cerning,whether he had ever been involved with aunion, Gatliff violated Section 8(a)(1) of the Act.-,-18.Also on the same day, April 7,Hussey,-at 'Gatliff'sdirection,began typing a letter which contained a list ofemployees.According to her,this'list showed the namesof employees who were to-be -retained.Naturallyenough; she became upset when she saw that her namewas not on the list So she went to Gatliff and asked forclarificationGatliff responded that it had nothing to dowith,-theUnion.She replied that she felt it did Gatliffreiterated his denial.and asked her once more to type theletter.Hussey told Gatliff that she would'contest beinglaid off.She testified that Gatliff responded by asking,"Would you stay with a company that didn't want you?".She replied affirmatively.Galtiff.then said that he wouldnot, that he would leave without any hassle, and that it -would not bother him. Hussey said that she would typethe letter,butGatliff took it away from her shortlythereafter.Gatliff testified that he recalled that he had, dust fin-ished writing the names of employees earlier mentionedby Steckler and Wheeler,and he gave the listing toHussey to type. Soon thereafter-she came to his officeand expressed surprise that her name was not on it. Gat-liff acknowledged that her, name was not on it, but hedenied saying to her that she should not want to staywith a company that did not want her. He acknowl-edged that Hussey told him that she would not take thislying down.Icredit-the essentially undenied testimony of Husseyin this respect and find that,by his conduct,aswell ashis rhetorical questions, Gatliff imparted to Hussey thatsupport for the Union was tantamount to being unwant-ed by the Company and, therefore,placing one's eco-nomic well-being in jeopardy.C.- Further Factual Background and FindingsAround April 6 or 7 Matsuda was called to Steckler'soffice by Gatliff "Once there he was handed a list of GATLIFF BUSINESS PRODUCTS553names of employees, and asked to tell Gatliff about theabilities of each of the technicians, and to specify whichmachines could be serviced by each technician. Accord-.ing to Matsuda no mention was made of a pending layoffand nothing was said about whether employees were tobe retained or laid off. Instead, he was simply asked toassess the technical capability of various employees. Hedid so, naming Ernie Lee,. Eldred Like, and Carl Tavornas employees capable of servicing certain of the machin-ery known as MITA copiers. He was there only a shortwhile and, on completion of'hisassessment,he left with-out further discussion.Gatliff, on the.other hand, testified that on April 6 hespoke to both Matsuda and Steckler, in Steckler's office.He claimed that he told them to consider- how theywould run the Company, and specifically the portion ofthe Respondent's operations for which they had responsi-bility, the "service side," if they had to presuppose theycould do so' with only five employees. He claimed thathewent further and told them to select which fivepeople they ' would choose.Steckler admitted that she remembered this meeting ofApril 6. But, after she stated that only Matsuda and Gat-liff spoke during this meeting, the Respondent's counselasked no further questions concerning it, e.g., what wassaid by Gatliff and what was said by Matsuda. I infertherefrom that it was anticipated that her answer wouldhave failed to support Gatliffs version of thismeetingAccordingly, I find and conclude that Matsuda's testi-mony is to be credited over that of Gatliff. Thus, I alsofind that Matsuda was not asked anything about a list offive employees or in any, way apprised of a possible,layoff. Instead, he was simply asked to share his knowl-edge of the technical capabilities of certain of the techni-cians with whom he worked.On April 7 Gatliff met with Steckler and Curt Wheel-er in the afternoon. He testified that he told them, "Iwould like for you to look at how you could get along ifyou had a skeleton staff and Curt,imagineyou have gottwo people and you have to do your job. And Linda,imaginethat you have five. Now, who would you pick,and Linda, your people have to have cards " Gatliff'stestimony in this regard is essentially corroborated byWheeler and Steckler. As described by them, they wereasked to make their recommendations as though theentire matter were truly hypothetical and to imagine thatthey were "starting over" in an imaginary idealsituation:Wheeler immediately gave the names of two employ-ees from the office named Vi and Burl. Steckler thoughiabout the matter somewhat longer, but nonetheless cameup with her own list. It consisted of the five names:Dennis Uyeda, Charles Hearn, Dean Yokoyama, GeorgeLorenzo, ,and Mike Statia. According to Gatliff, he askedSteckler no questions, and she made no explanations ofher choices, _ except that he heard her muttering aloud tothe effect that Statia had been to school fortraining inservicing a particular-type of machine, that Hearn couldhandle another kind of machine, and that Uyeda was atechnician, as well as the fact that she liked Lorenzo andmentioned Yokoyama. -Far from inquiring about the basisof the recommendations he had received, or advisingeitherWheeler or Steckler of his intentions -about whathewould do with their recommendations, Gatliffclaimed that he simply wrote down the names mentionedby Steckler and Wheeler on a piece of paper, and latergave it to Priscilla Hussey to be typed 18In fact, Gary Gatliff claimed that he had made no de-'cision regarding a layoff, at the time he asked for this listto be made up by Wheeler and Steckler, and that it wasall very hypothetical to that point.However, according to Gatliff, during that night, be-tween April 7 and 8, he came to a decision. Around 3 or4 a.m., he decided to lay off employees. The factor un-derlying his decision were that "the whole thing of ourfinancial condition was coming into focus for me." Hedescribed the negative information which Wheeler hadbeen giving to him and concluded that he had cause forboth optimism and pessimism. He considered the factthatMarch had been a reasonably good month for theRespondent. He considered the amount of debt, the diffi-culties the Respondent was having with receiving ship-mentsfrom MITA, the legal fees which would be due toa lawsuit that had been settled, and the fact that the Re-spondent was overdrawn with the bank around the firstof the month. His conclusion from all of this was thatthe Respondent was going broke and that " we weregoing awfully fast." He decided to lay off the employeesin the delivery department (Kaawa and Garcia), and totake the automobiles (which would be made available bylaying off technicians) and put those `over into the salesdepartment. He also decided to lay,off two of the threepeople in the maintenance department, includingBounthan Sengdara. And, in doing all this, he evidentlydecided to follow the "hypotheticals" presented byWheeler and Steckler.Shortly afterwork commenced on April 8 Gatliffcalled a meeting of technicians and other employeesfrom the "serviceside"of the Respondent's operation.He told the employees that for the first time in 10 yearshe was going to have to have a layoff, and that if busi-nessimproved they would be "rehired." At this pointSteckler handed layoff papers to the following listed em-ployees: John Burkman; Robert Garcia; Gregory Hower;PriscillaHussey;NathanKaawa; Ernie Lee; EldredLike;Thomas Perkins; Leroy Smith; Carl Tavorn; andStanford Tokioka.For a period of a day or two thereafter the employeeswho -had been laid off picketed the Respondent's prem-ises.According, to Perkins, they did so because they be-lieved that they had been laid off due to their support forthe, Union.According to Matsuda, Gatliff telephoned him at hishome around 11 p.m. on April 12. Gatliff explained thathe had heard that there had been aunion meeting andthatMatsuda had attended. Gatliff asked him to usewhateverinfluencehe had to get other technicians tovote no. Gatliff explained to Matsuda that Matsuda coulddo this, but that Gatliff was not permitted to do so. Gat-liff asked Matsuda if any voting had occurred at theUnion'smeeting.-Matsuda responded that the employees1s Presumably this is the paper that led to the confrontation betweenHussey and Gatllff when Hussey was upset and asked for assurances thather job was not in jeopardy, all as set forth in an earlier point herein .554DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad' simply voted on whether or not to continue picket-ing.The next morning the National Labor Relations Boardconducted the election among the Respondent's employ-eesPrefatory to the election, Gatliff conducted a meet-ing of the remaining technicians Shortly thereafter, Gat-liffwent into the dispatch office, and according to Geor-giaChai, he remarked, "You would think these guyswould have more loyalty. Have they forgotten who paysthem their paychecks?" Continuing, according to Chai,he said that no union was ever 'going to tell him what hecould or could not do, and' that unions were like para-sites, sucking one dry As she recalled it, Gatliff closedby telling her that she should go out and tell the employ-ees to support the Company or there would be hell topay, ' and that he was going to exercise his freedom ofspeech and his right as an employer, doing what hethought was best.The results of the election held on April 13 showedthat of approximately 37 eligible voters, 20 cast votes infavor of the Union and 11 cast votes against the Union,with 5 challenged ballots. not affecting the outcome ofthe election.Later in the day, Gatliff called Chai into his office andtold her that she was fired. He explained to her that shewas fired for disloyalty. Soon thereafter, Gatliff sum-moned Matsuda to his office and fired him, telling himhe had been disloyal. Later that evening, Gatliff calledSengdara on the telephone and fired him. 'All three hadvoted in the election.19Pursuant to a discussion among the laid-off employeesat the Union's hall, picketing was resumed at the Re-.spondent's premises on April 30. The pickets used signswhich read: "GATLIFF AND RBC SERVICEUNFAIR." This picketing lasted for about 2 weeks.On May 3, -while the picketing was going on, GeorgeLorenzo first observed it as he came to work.. He wasto a public telephone and called the Respondent's officeLorenzo spoke with Jane Gatliff, telling her that therewas a picket line outside. Jane Gatliff instructed them togo to the "service side" of the Respondent's premisesand meet Steckler.Lorenzo and Yokoyama, joined by Dennis Uyeda, im-mediately.went there and met Steckler. Steckler toldthem that if they honored the picket line they would bepermanently replacedLorenzo asked for clarificationand Steckler responded, "Exact what I just said " None-theless,Lorenzo advised Steckler that, since he was aunion member, he was going to honor the picket line. Infact, all three employees (Yokoyama and Uyeda werewith Lorenzo) honored the picket line and refused towork.A 'short - time thereafter, while these three employeeswere standing by their cards outside the Respondent'spremises,Gatliff came up to them. He told them, goingfurther than Steckler, that if they did not work theywere out of a job.19No objections were filed to the election and the Union was certifiedon April 21The record contains references to some sort of accom-modation subsequently being reached between Gatliffand the Union, affording at least a few of the employeesopportunity to return to work. However, the record isincomplete and inadequate to form the basis of any find-ings in this connection.D. Supervisory Status of Georgia Chat and PaulMatsudaIn its brief the Respondent concedes that Matsuda andChai were discharged for failing to follow Gatliff's in-structions regarding maintenance of "non-union stance."I take this to mean that they were discharged becausethey each engaged in union activities, and perhaps sup-ported the Union, each having gone so far as to vote inthe election. These concessions and admissions, as wellas my interpretation of them, seem confirmed by the tes-timony of Gatliff.Nevertheless, the Respondent contends that. the dis-charges of Matsuda and Chai were privileged. In eachinstance, it pins its reliance on the contention that eachwas a supervisor within the meaning of Section 2(11) ofthe Act.20The status of each shall be, considered separately:1.Georgia Chat .The Respondent asserts that Chai was the immediateand direct supervisor of the Respondent's technicians,bearing responsibility for keeping track of their where-abouts, and making sure that they did not linger too longaround the office before beginning their morning's calls.Additionally, so the Respondent claims, Chat kept de-tailed reports of the technicians' work progress, notingany discrepancies from their timesheets. Finally, it isclaimed that Chai, in effect, disciplined individual techni-cians with respect to problems that arose in their workand, in one instance, even prepared a report about aKauai technician, Lupe, and submitted it directly toGary Gatliff for further handling.Chai, became the Respondent's dispatcher in October1981, having previously worked as a secretary-reception-ist to Gary Gatliff. As dispatcher she was responsible fortaking calls for service from the Respondent's customers.In turn, when the service technicians called in from thefield, she notified them that a customer had called andthat a service call was necessary. In order to determinewhich technician to dispatch she availed herself of a nu-merical code assigned to each customer by the Respond-ent, and which, on further reference to a computer, iden-tifiedwhich service technician was properly assigned tohandle the account. Upon the technician's completion ofthe service call, he was responsible for writing up a serv-ice "ticket", such tickets were ultimately given to Chai,20 Sec 2(11) of the Act reads as follows.The term "supervisor" means any individual having authority, inthe interest of the employer, to hire, transfer, suspend,lay off,recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effective-ly to recommend such action, if inconnection with the foregoing theexercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment GATLIFF BUSINESS PRODUCTSly; in order that the Respondent might know where its-technicians were at any given time, Chai recordedall 'as-signments in a logbook. Finally, whenever one of theRespondent's salesmen telephoned and notified her of thetime and-place of the Respondent to make a delivery,Chai received the message and passed it on -to the deli-verymen so that they could schedule their work.Chai worked in a dispatch office which served as thebase of operations of the technicians and the delivery-men.- She earned a $100-per-month pay raise on April 1,bringing her salary to $900 per month, at which time thetechnicians were earning anywhere -from $800 per monthto $1500 per month. The record shows no other benefitsreceived by Chai that employees conceded to be rankand file did not also received.It isnot 'claimed that Chai either hired or fired em-ployees, or participated in the hiring 'process (or eveninterviewing anyone for employment). Further, it seemsthat she did not evaluate employees' work on any regu-lar basis, if at all. -Nor is there evidence' that she author=izedovertime, transferred employees, . assignedworkother than that which is of a routine `nature, or author-ized time off or vacation time.While it is true that Chai was given the title of "Direc-tor of Customer Service," apparently around the timethat she was made the dispatcher, I find myself willingto give very little weight to such a title. For the Re-spondent appears to` have assigned titles to its personnelwith little regard for 'whether or not. they were or were -not actually supervisors. For example, Tokioka was des-ignated as the, "Director of Material"; Kaawa was desig-nated as the "Director of Transportation";-and Matsudawas designated as the Respondent's "Director of Techni-cal Services."'More troubling, however, was the Respondent's claim(essentially admitted by Chai's testimony) that Chai re-ported her complaints concerning the job performance ofa technician named Hearn to Steckler ' According- toChai, she noted that Hearn was failing to properly fillout his tickets or to account for his time. Additionally,she complained to Steckler that Hearn swore at herwhen she attempted to talk to him. According to Chat'scredited testimony, on hearing of Chai's complaints,Steckler directed Chai to memoralize her complaints inwriting. In any event, aside from noting the factual basisfor her complaintsagainst Hearn,Chai made no recom-mendationsone way or another, about this job tenure. 21Chai also admitted that on a couple of occasions, atthe specific direction of Gary Gatliff, she called a techni- -cian who worked on the island of Kauai, named Guada-lupe "Lupe" Sabala. Gatliff asked her to check whySabala was not getting t6' a particular service call. Ac-cording to Chai, she did this on one or two.occasions,memoralized her findings, and forwarded her writing to21At the conclusion of'this incident,Steckler assuredChatthat shewould put a copy-of Chai's report in Hearn's personnel file The recordissilent as to whether any disciplinary action was ever taken againstHearn as a result ,Thus, this does not appear to have been a display ofeffective supervisorial authority on the part of Chai. -555Steckler .22. Finally, Chai also admitted that, pursuant todirection from Steckler and Gatliff, she did, indeed,hurry along the technicians who lingered in the dispatch-er's area in the mornings.'It is well established that the powers of supervisorsenumerated in Section 2(11) of the Act are to be readdisjunctively, and if 'an employee possesses any one ofthe supervisory criteria set forth in Section 2(11) of theAct, he will be found' to be a supervisor, as no "balanc-ing test" is to be used in determining supervisory status.Gurabo Lace Mills,249 NLRB 658 (1980). Further, if anemployee had been delegated real authority to exerciseany one of the, statutory powers requiring use of inde-pendent judgment, as opposed to being merely routine orclerical, regardless of the frequency of the exercise ofsuch a power, that employee, whatever his job title, is tobe treated as a supervisor under the Act.NLRB v. St.Mary's Home,690 F.2d 1062 (4th Cir. 1982). And in anincident where a supervisor has been discharged, it is theduties 'of that alleged supervisor at the time of the dis-charge which -control on the question of whether theperson was or was not, in fact, - a supervisor within themeaningof the Act. -Tra-MarCommunications;265NLRB 664 (1982).-The burden of proving the superviso-ry status of an employee rests on-the party alleging thatsuch statusexists.RAHCO, Inc.,265 NLRB 235 (1982);'Tucson Gas & Electric Co., 241NLRB 181 (1979); andcases cited therein.It' isrecognized that, before the party attempting toprove supervisory status can be said to have met hisburden is also required that a showing be made that inperforming any of the functions enumerated in Section2(11) of that Act, the alleged supervisor exercised inde-pendent judgment, as opposed to behaving in a routineor merely clerical fashion.Walla Walla Union-Bulletin v.NLRB,'31F.2d 609, 613 (9th Cir. 1980);NLRB v.Harmon Industries,565 F.2d 1047, 1049 (8th Cir. 1977);NLRB v. -Security Guard Service,348 F.2d 143, 147 (5thCir. 1967).Here itseemsmore likely that the Respondent is con-tending that Chat possessed the authority to transfer,assign,discipline, or responsibly to direct other employ-ees, or effectively to recommend such action.Iregard the evidence of Chai's report concerningHearn's or her various oral complaints to Steckler con-cerningHearn's,as well as Chai's inquiry into the where-abouts of the technician on the island of Kauai as beinginsufficient to demonstrate 'the possession of any inde-pendent authority on the part of Chat to discipline, dis-charge, transfer, or assign employees, or to effectivelyrecommend such action. The record makes no showingthat any discipline was ever-carried out-on these employ-ees as,a result of her complaints or reports. And withregard to the employee on the island of Kauai, therecord, establishes, at most, that Chat simply followed ex-22As with the incident involving Hearn, the record does not indicatethat any action was ever taken against this individual based on any infor-mation given or any recommendationmade by ChaiThus, again, thereappears to be no warrant for utilizing this incident as a basis for determi-nationthat Chat effectively recommended any disciplinary action 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDplicitdirections of Gary Gatliff to check into.the em-ployee's activities and report thereon.Considering the record as a whole, I conclude thatwhatever direction or assignment features were incorpo-rated within Chai's job description were of a purely rou-tine and clerical nature. On getting a call from a custom-er, she looked into a reference established by the Re-spondent' and determined the name of the technician tobe assigned to the work. She then notified that techni-cian.And when a salesman notified tier of a delivery, shepassed that information on to the deliverymen. Her ac-tions in getting 'the technicians to hurry up as they leftthe premises in the morning were taken at the express di-rection of Steckler. Further, Steckler's testimony admit-ted that the Chai's reports were merely reports of thestatisticsconcerning the operations of the technicians,and that it was Steckler, herself, who inferred therefromcertain conclusions regarding the quality of work per-formed by the technicians.In view of these circumstances, I am persuaded thatwhen Chai directed the work of the technicians, tellingthem when and where to go, or to hurry up in the morn-ing, she was acting in a routine and clerical fashion, notexercising the type of independent judgment contemplat-ed by Section 2(11) of the Act. Nor, when she checkedinto their activities, or reported their activities, was sheexercising the type of independent judgment,contemplat=ed by, Section 2(11) of the Act. Nor, when she checkedinto their activities, or reported their activities, was sheexercising the type of independent judgment required toestablish that she functioned as a supervisor.Based on the foregoing,. I find that the Respondent hasfailed to establish that Chai possessed any of 'thie indiciaof supervisory authority enumerated in Section 2(11) ofthe Act. Accordingly, she was an employee of the Re-spondent, entitled to the Act's protection.2.Paul MatsudaThe Respondent asserts that Matsuda possessed andutilized a number of the supervisory indicia set out inSection 2(11) of the Act. It claims that Matsuda routine-ly participated in interviewing and selecting new em-ployees. Indeed, it is claimed.that Matsuda once selectedand hired an employee on'his own, as well as on anotheroccasion independently reaching a decision to interviewprospective employees rather than bothering to put an adin the paper. It is claimed that Matsuda not only trainednew employees but also instructed other technicians,issued oral reprimands and both oral and written warn-ings, and participated in-such management activities ashelping to establish a new incentive program.The General Counsel responds that Matsuda was not asupervisor, and was simply a senior technician whose ex-pertise was utilized by the Respondent from time to time.It is argued that, while Matsuda was higher paid thanany other technicians (i.e., $1500 per month), his pay wasmerely commensurate with his level of skill -and tenurewith the Respondent. And it is true that Matsuda wasnot cloaked by the Respondent with such indicia of au-thority as an office, or even a telephone line. He re-ceived the same benefits as other employees and waspaid in the same fashion. It seemed conceded that he wasthought to be more skillful and possessed of greater tech-nicalknowledge than other employees, though not nec-essarily in all areas.23Contrary to the Respondent's evidence and assertion,-Matsuda testified that he never hired, fired, or disci-.plined employees; that he neither could nor did authorize'or grant overtime work, or transfer employees from one-department to another; that he had no responsibility forthe attendance or promotion possibilities of employees,and that he resolved and handled no grievances. -Matsuda's title, "Director of Technical Services," wasbestowed upon him some 8 or :9 months before his dis-charge. Of some significance, however, is the fact that, hecontinued to be paid in the same fashion and in the sameamount after his title had been given to him. Thus, giventhe Respondent's penchant for giving titles to its employ-ees, including some to persons who not even claimed tobe supervisors, I do not find the fact, that Matsuda had atitle of great import in the decision of whether or not hewas, in fact a supervisor.Matsuda acknowledged that he, together with one LeeEvans,trained new_employees.Evans normally trainednew technicians for a period of a week to a week andhalf utilizing a manual.At that point the employee, typi-cally,was handed over to Matsuda for 3 or 4-days ofhands-on trainingwith the machinery to be serviced. -Matsuda acknowledged that from time to time deci-sionswere made to have an employee receive furthertraining.According toMatsuda, this resulted fromSteckler's request for his opinion regarding the technicalcompetency of various employees.24So far as directing or assigning work was concerned,Matsuda would have it that he was not accorded thepower to use individual judgment in making assignments.Instead, ' like Chai, all he did was refer to the work orderwhich was provided to him, and then, depending uponthe geographical territory where the service call wasneeded, route the assignment on to the particular techni-cian already designated by the Respondent for that par-ticular geographical area.Nor does it appear that the Respondent is seriouslycontending thatMatsuda was routinely occupied as amanager, making decisions or effectively recommendingthem on a daily or routine basis. No challenge has beenmade to Matsuda's testimony that he regularly spent ap-'proximately 80 percent of his- time repairing machinery,and approximately' 20 percent of his time was used in as-23 For example,problems with reference to the MITA machines werenot within his area of expertise,and were referred to another technician,Lee24 This, in turn,apparently sprang from Matsuda's expertise regardingthe degreeof difficultyfor theoperationof various typesof technical equipmentMatsuda admitted that he was aware thatSteckler was involved in the spring of 1982 in creating an incentive orbonus plan for employees, for Steckler penodically_called him to heroffice as his work progressed and asked for his opinion regarding the"values" she assigned to certain operations and certain equipment as herplanwas being formulated The sense of Matsuda's testimony on thispoint is, however, that he was not,himself,involved in the creation of.the plan and was merely used as a source of informationby theRespond-entWhile the Respondent would most certainly draw a different conclu-sion,my sense of the overall evidence on this point is on accord withMatsuda's. GATLIFF BUSINESS PRODUCTSx' Y3sistingTokioka in the parts department or helping thedeliverymenThe Respondent does, however, point-to evidence thatMatsuda regularly participated in the hiring process, di-rected activities of the technicians, and had occasion todiscipline several employees.Matsuda' admitted his participation in the routine ofinterviewing employees. Nonetheless, his testimony wasto the effect that he did so merely because he was acompetent technician, while Steckler had no knowledgeof the technical aspects of the work. He merely satisfiedhimself about whether or not the applicant did or did nothave a background in the electronics work. If so, thenMatsuda would write "good" or "okay" on the applica-tion and pass both it and the applicant along to Stecklerand/or Gatliff.Matsuda also acknowledged that on one occasion, real-izing that the Respondent was short of technicians andalso knowing that there were already applications on file,he took-it upon himself to go and review the applicationsand then have the applicant come in. Apparently, oncethe applicant was, brought in, the procedure reverted tothe normal practices.Matsuda acknowledged that on three occasions he wasinstructed to talk to technicians whose work ' had beenthe subject of a complaint and to find out their side ofthe story.Matsuda insisted that all he did was gather in-formation and pass it along In the case of the complaintregarding Like and Lee having the odor of alcohol dotheir breath when making a service call and having spitin a customer's pool, it appears that he did nothing more.Steckler'smemo regarding the matter merely indicatedthat she intended to have Matsuda ask Lee and Like fortheir version, and Matsuda's report makes no recommen-dation, but merely reports facts. I draw much the sameconclusion'regarding the incident in whichHearn wasasked by Matsuda, at Steckler's specific direction,'to ac-count for his time after the question had been raised bythe dispatcher, Chai.In order to understand the part played by Matsuda inhiring new technicians, a brief summary of the entireprocessingis inorder. Initially, applicants filled ,out ageneral application form. Then the applicants were ad-ministereda personality test by the secretary-reception-ist. If the applicant sought a jobas a technician,Stecklerwould' interview them and, due to her lack of technicalknowledge, Steckler would arrange for a further inter-view on that particular subject to be conducted by eitherMatsuda or Hearn, who, like Matsuda, had long tenureas a technicianwith the Respondent. The procedure thenfollowed by Matsuda or Hearn, who is not claimed to bea supervisor, has already been noted. Then, following allof this the applicant was interviewd by Gary Gatliff,who reserved the determination of whether to hire indi-viduals to himself.2525 I make this finding notwithstanding my awareness that Matsuda ad-mitted that on one occasion,at' the express direction of Steckler, andupon the specific request for a recommendation from Gatliff, he recom-mended that one of three applicants be hired as a technician in thecityofKona,on the island of Hawaii557Based on the foregoing and keeping in mind the au-thoritiesmentioned above in the discussion of Chat'sstatus,- I conclude and find that the Respondent has failedin itsburden of persuading me that Matsuda possessedany of the indicia 'of supervisory authority enumerated inSection 2(11) of the Act. In so concluding I have consid-ered that Matsuda on several occasions admittedly en-gaged in activity which, in isolation, tends to persuadethat he was a* supervisor (i.e., he was' involved in thehiring process to some degree and on one occasion actu-ally effectively, recommended hiring, he made inquiry todetermine the source of problems encountered by techni-cians,he relayed admonitions', 26 he handed work assign-ment slipsto employees, he trained employees, and Re-spondent spoke to him from time to time drawing uponhis expertise)Nevertheless, the evidence as a wholeseemsinsufficient to me to support a finding of supervi-sory status within the meaning of Section 2(11) of theAct. Under the circumstances here, to find Matsuda tobe a supervisor would seem contrary to the policy of theBoard and the courts, which I understand. to be that "itis important for the Board not to construe supervisorystatus too broadly, for a worker who is deemed a super-visor loses his organizational rights."McDonald DouglasCorp. v.NLRB,655 F.2d 932 (9th Cii-. 1981) Accord:WestinghouseElectricCorp. v.NLRB,424 F.2d 1151,1158 (7th Cir. 1970).Thus, in this case 1--find that authorities cited by theGeneral Counsel on this point persuasive, despite myready acknowledgment that Matsuda's case is substantial-ly closer than that of Chai's.It ismy finding, however,that, to the extent that Matsuda has engaged in activitieswhich might lead to a finding that he.was possessed ofsupervisory authority, this was more a reflection of hisgreater seniority and experience than any true indicatorof supervisory responsibilityStarr Kabl, Inc,239 NLRB1251 (1979),Comax Telecom Corp.,219NLRB 688(1975).E. The Discharges of Choi and Matsuda ViolatedSection 8(a)(3)In light of the admission by Respondent that Chat andMatsuda were each discharged because of their disloyal-ty, as evidenced by their participation in union activitiesand voting in the representation election, it follows thatmy findings that they are not statutory supervisorswithin the meaning of Section 2(11) of the Act mandatesthe further conclusion that their discharges were unlaw-ful, and violative of Section 8(a)(3) and (1) of the Act. Iso find and conclude.F. The Layoffs of April 8The test to be applied in cases such as this was ex-plained by the Board inWright Line,251NLRB 1083(1980), enfd.662 F.2d 899(1stCir. 1981), cert.denied455 U.S.989 (1982),where it held that, where it isshown that an employee's protected activities was a mo-26 As in theinstancewhere Steckler told him to stop employees fromsmoking marijuana,following her observation of several employees doingso at anoffice party 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivating factor in the employer's decision to discharge,layoff, or discipline the employee, a violation of the, Actis established,unlessthe employer demonstrates, as an af-firmative defense, that it would have taken the sameaction for legitimate reasons even absent the employee'sprotected activities. The Supreme Court unanimously ap-proved this test inNLRB v. Transportation ManagementCorp,462 U.S. 393 (1983).Of course, if'it is also shown that the employer's al-leged justification is no more than sham or pretext, theanalysis of the employer's motivation is logically at anend. At the Board explained inWright Line,supra, onceit isproved that the reason advanced by the employereither did not exist, or was not in fact relied on, there isno remaining predicate -for any determination that theadverse action -would have been taken' even in the ab-sence of union activity.27Thus, -hider the authorities mentioned above, my ini-tial inquiry has been whether or not the General Counselhas established by preponderance of the evidence thatthe Respondent laid off employees on April 8 for an un-lawful reason. In this determination I have consideredboth the General Counsel's evidence of unlawful motiveand all the Respondent's evidence that would tend torebut the existence of a unlawful motive, including evi-dence of any' lawful motive.If the evidence had been in "equipoise" on the issue ofunlawful motive, the General Counsel would be foundnot to have met his burden of proof and the Respondentmust prevail. If the General Counsel succeeded in show-ing by preponderance of the evidence that the unlawfulreasonaction, and also that the Respondent's asserted lawfulmotive is it pretext, then the General Counsel prevails,since he has shown that there was 'only an unlawfulmotive for the dismissals.However, if the General Counsel succeeds in showingby preponderance of the evidence that the unlawfulreasonwas a motivating factor in the Respondent'saction, but is unable to disprove the existence also of thelawful motivation, then the inquiry turns to the questionof whether or not the Respondent may avoid the findingof a violation by establishing as an affirmative defensethat it would have dismissed the employees-for a legiti-mate reason even in the absence of the employees"pro-tected activity. The inquiryat this stageisdesigned notto identify the "real motive" (which has been establishedin theinitial stageof proof that there were at least two"realmotives"), but to answer the question of what theRespondent, would have done in a hypotheticalsituation.In examiningthe General Counsel's evidence, I bear inmind. the seemingly obvious principle that mass dis-charges or layoffs of union adherents are particularly dis-tructive of the - rights ,of employesguaranteedto them inSection 7 of the Act, not only because they serve to sep-arate the proponents of unionization from contact wittheir coworkers, but also because they clearly demon-strate to those who remain that the employer can andwill control who works for itbased on antiunionconsid-erations.SeeMajesticMolded Products v.NLRB,330F.2d 603, 606 (2d Cir. 1964).Here, the Respondent's president Gatliff'cannot be saidto have been-at great pains to hide his hostility towardstheUnion's organizational effort, he was 'candid in hisadmissions that he sought to exercise his rights underSection 8(c) of the Act to convince employees that selec-tion of the Union as their exclusive collective-bargainingrepresentativewould be a poor decision on their part,taking into account the financial circumstances then con-fronting the Respondent.Of course, Gatliff claims that he went no further thanispermissible, and the General Counsel contends to thecontrary.As shown above, I believe and have found that' therewere numerous instances in the period from -the incep-tion of the Union's organizational campaign up to, andeven following, the election herein where Gatliff crossedthe line into forbidden territory violating Section 8(a)(1)of the Act by means of numerous instances-of interroga-tion, threats of loss of economic benefits, hints that selec-tion of the Union would result in layoffs of-closure bythe Respondent, imparting to employees that their activi-tieswere being kept under surveillance, and the like.28Gatliff admittedly continued a campaign of-persuasionamong the employees throughout the latter part ofMarch and early April. Sometimes he met with employ-ees individually, but more frequently he met with groupsof three or four at a time. While he imparted his opinionthat- the Respondent was in dire economic straits to em-ployees, -he alternatively held out to them the prospectthat they might benefit from a bonus or incentive systemthen being worked up by Steckler. And while he.repeat-edly interrogated employees, he gave evidence of hisfear that conflict between him and the employees was inthe cards by asking employees to bear witness to the factthat he had not done what he had, in fact, just done.Gatliff's concern about the union activities of his em-ployeeswas demonstrated further by his attempt tosecure an invitation to attend a union meeting which oc-ing a meeting 'of all the service technicians on the fol-lowing,morning and asking them for information aboutwhat went on in that meeting. His inquiry lasted forsome time,and was sprinkled with threats that the Com-pany might close down if the Union won the election.That very night, sleepless,29 it suddenly came to him,that the solution to his problems was to effect- a mass28Aneventthat occurred subsequentto the layoffs servesto illustrateGatliffs, and perforcethe Respondent's, animus towardemployees whowere receptiveto unionizationVicePresident Steckler testified thatsometime between May 1982 and February 1983 Gatliff instructed her to"screen"-,lob applicants at the'Respondent, and to make sure that none-werehiredwho wereinvolved in any kind of'union activitiesAs sheexplained,"Itmeant that he [Gatliff] didn'twant tohave anyone therethat was in the UnionWhileInote Steckler's denial that this instruction was followed inmore than one m"stance, the attitude it illustrates on the partof Gathffseems quite consistent with the commission of the numerous instances ofviolations of Sec 8(a)(1) of theAct, noted above27 SeealsoLimestoxe Apparel Corp,255 NLRB,722 (1981), enfdmem705 F 2d 799 (6th Cir1982)iswell-being,about which morewill be said later29Due to concern, so Gatliff testified, about the Respondent's econom- GATLIFF BUSINESS PRODUCTSlayoff, thereby effectuating what had been presented toother managerial employees of the Respondent as a merehypothetical situation, only days previously.In circumstances where the chief executive officer of acorporation requires numerous employees to attend re-peated meetings in his office; where he questions themregarding union activities of themselves and others; andby turns, implies that benefits will flow their way-if theyreject unionism; and threatens economic reprisal, such aslayoff or closure, should they select union representation;and, for good measure, tells employees that their unionactivitieswill prove futile,; and that their activities arebeing kept under surveillance, it seems reasonable to con-clude, not only that the interrogations were unlawful,but that all the circumstances lead to a finding that theRespondent harbored animus toward its employees'union activities.30The timing of Gatliffs decision to lay off a number ofemployees seems contrived. A union meeting was con-ducted on the night of April 6. Gatliff had already ex-,pressed a desire to find out what events had transpired atthatmeeting in prior conversations with employees,where he sought an invitation The following day hequestioned a number of employeesin a mass meeting,and laced his comments with predictions of dire conse-quences should the employees select the Union. Then,and only then, did he feel impelled to act on the "hypo-thetical" plan he had asked Wheeler and Steckler todraw up for him several days prior thereto as a result ofWheeler'swarnings about the Respondent's financialproblems.It also seems contrived to me when Gatliff repeatedlyattempted to portray himself while testifying as a manwho, on the one hand, was so upset by the very thoughtof laying off employees that he became teary-eyed on thewitness stand when recounting his decision, but on theother hand was at pains to portray the layoffas some-thing over which he had little or nothing to do with,almost a quirk of fate. Again and" again throughout histestimony,he- corrected counsel questioning him, orequivocated about the layoffs. Indeed, at one point, heclaimed that it was not he who had decided to have alayoff, and that all he had done was simply decide tokeep certain employees. Evidently,in hismind, the factthat all others necessarily would be laid off had littleconnection. He claimed, instead, to have left the decisionregarding the layoffs up to Wheeler and Steckler.And since Wheeler appears to have been concernedonly with the administrative staff, and to haveencoun-tered no difficultyinnamingtwo people, whom hewished to keep,it seemsthat Gatliff left the decision upto Steckler as to who would and who would not be af-fected by a layoff in the "service side" of the business.Indeed, Gatliff had a curious penchant for distancinghimself from a number of decisions which would seemreasonable for a chief executive officer to involve himselfwith, or at least to know of. Gatliff would have it thathe so distanced himself from the layoff procedure that he30Rossmore House,269 NLRB 1176(1984), does not apply to instanceswhere the surrounding circumstances'of interrogation are themselves in-dicative of coercion and interference, as I have found here559did not know how many employees there were beforethe layoff or how many remained afterwards, aside fromhis instructions to Steckler to "hypothetically" proceedwith a staff of five. Nor did he analyze Steckler's deci-sion,or express any concern with the decision made bySteckler as to whom was to be put upon her hypotheti-cal list of the five to be retained.If this were a larger corporation, perhaps it would bereasonable to believe that a chief executive officer wouldso distance himself, or have only indirect knowledge ofthe details of the events. But this is clearly a small corpo-ration, given the size of the voting unit And throughoutthe trial, both Steckler and Gatliff, as with the other wit-ness,referred to one another on a firstnamebasis only Iinfer from this that much of Gatliffs attempt to put dis-tance between himself and the decisions concerning whowould be laid off was a device based on sham, designedto cut off inquiry intothe seeming inconsistenciesimplic-it in manyof hisactionsI find it implausible to believe that Gatliff would haveso uncritically accepted the information presented himby Wheelerin lightof his own admission that March hadbeen a month in which the Respondent had pulled out of .itsfinancialslump and that 1981, overall, had been a"very profitable year." I also find it difficult to believethat Gatliff would notat somepoint have communicatedwith hismanagementteam that the "layoff plan," whichthey had workedup ina purely "hypothetical" vein,might have more reality than he had led them to believewhen he asked them to write it up, apparently on onlyminutes'notice. I recognize that I am not free to substi-tute my own business judgment for that of Gatliff I alsoconcede that I must take into account the probabilitythat.Gatliffmay well have been underan emotionalstrain,but it does not seem likely to me that an employerwould 'act in such precipitous fashion todismantle itsservice apparatus based on a plan drafted so casually.Nor 'does it seem likely to me that, had Gatliff trulybeen concerned solely with 'the Respondent's financialsituation,he would have left himself so ignorant as heprofessed to be at the trial concerning the number ofautomobiles owned by the Respondent before the layoffand thenumberowned thereafter.30 Nor the cost of apart for approximately 700 customers, which Gatliffclaimed wasa great success(and in factbrought the Re-spondent out of its economic doldrums).3290 The number remained precisely the same Yet, as seen above, Gatliffhad earlier claimed that one of the primary reasons for the layoff was theneed to cut expenses, and to be able to cut back on the need for transpor-tationprovided by the Employer, by retaining only employees whoowned or had access to their own automobiles32My uneasiness regardingthe reliabilityand meaning of the financialdata provided by the Respondent here is heightened by recollecting thetestimony concerning the manner of paying for this party, as well as anumber of other business expensesof theRespondentAs explained tome, apparently a number of enterprises in Hawaii pay one another forvarious services,not in cash,but in "contra," which was defined as theexchange of goods or services in lieu of cashAdditionally,while I haveno basis to believe that the condominium carried on the Respondent'sbooks as a tax writeoff, or its airplane,are not legitimate business ex-penses, I am convinced that the validity of the figures presented to me inthe financial reports may be greatly affected by such items as "contra" ortax writeoffs. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDSteckler initially testified that Hearn, Yokoyama, Lor-enzo, Stacia, and Uyeda were selected for retention byher, based on the fact that she knew them to, have auto-mobiles33 available for use in their work, as well as theirtrainingand skills. She admitted, however, that the em-ployees to be laid off were never even asked whetherthey could supply their , own. transportation or gainaccess to automobiles. She justified this only by notingthat,when she was asked to make up the list of who toretain, it was merely a "hypothetical question."When she was asked about the various "factors" sheconsidered in reaching the decision to retain or not toretain each of the employees affected by the layoff, sheinitially came up with a rather short list of qualificationsHowever, the more opportunity she was given to enlargethe list the longer it became, until she eventually settledon a list of factors, as follows, in order of importance:1.Those whohad cars;34-2.Knowledge of a total range of machinery;353.That the employee had no record "backflashing,".(or,as I interpreted her meaning, "temper tan-trums");364.That the employee had good communicationskills; 3 75.That the employee had not-previously given her"static'';386.The employee's ability to handle pressure;7.The employee's productivity;8.Steckler's personal feeling towards the employ-ee;399.That the employee had previously given noticeto quit;4O10.That the employee was brand new.4 iThus, it seemed apparent that when given the opportu-nity to do so, Steckler was only too eager to enlarge andmagnify the list of factors justifying her decision to layoff certain employees. I infer therefrom: a desire on thepart of the Respondent to buttress and shore up a deci-sion which was hastily and casually made42 I am. rein-13 This wasthe solecriteria provided her decisional process by Gatltff34According -to Steckler,this eliminated Perkins,Like,Hower, andTavorn But she neverinquired,as noted above, about whetherthese em-ployees had accessto cars,she only noted that they were the four whowere usingcompany cars'besidesMr andMrs Gatliff, Yokoyama, andSteckler"-3swhich Stecklerclaimed was used to eliminate Smith, a new em-ployee36 By this consideration she eliminated employees Burkman and Lee97 An additional factor in Lee's selection for layoff-98 This sheused as additionalfactors forBurkman and Lee.38Though factors 6, 7, and 8 were claimed by Steckler to have beenpart of her process of selection,she later admitted that noneof these fac-tors couldbe applied to any of thepeople involved here40 Thiswas an additionalfactorin selecting out Burkman4 i This applied to Smith, as noted above42 The inconsistent and shifting reasons advancedby Steckler for the.selectionfor layoff leads me todraw an unfavorable inference against theRespondent for its inability to settle upon an explanationfor the layoff ofthe persons so selectedSeeZurn Industries,255 NLRB 632 (1981),citingA. J Krajewski Mfg Co v. NLRB,413 F 2d 673, 675 (1st Cir 1969),where thecourt noted "especially the Company's iriability'toadhere withconsistence to any explanation for its action", alsoNLRB v Teknor Apex.Co., 468 F 2d 692, 694 (1st Cir 1972)Additionally, itmust be borne in mind that when an employer attemptsto distortand magnifyan employee's deficiencies,as I viewed -Steckler'sforced in this inference by the fact that no effort wasmade to check to see whether those claimed to be caus-ing the Respondent to suffer the expense of maintainingcars could supply themselves with their own cars, andthe fact that the Respondent never, in fact, got rid of any-cars.I_LAnother factor which gives me-pause in accepting theRespondent's proffered reasons for the layoffs as' beingsolely based on economic considerations is that the lay-offs do not appear to have been of much benefit. Asnoted above, the number of cars operated by the Re-spondentwas never reduced. Apparently, they weresimply. reassigned.Further, it is unclear just how any savings were real-ized by the Respondent, to brighten its economic picture.Gatliff admitted, even claimed, that he had less than per-fect knowledge and recollection regarding how manypeople worked for the Respondent, and how much theywere making. Prior to the layoff, Paul Matsuda wasthehighest paid technician at the rate of $1500 per month.And the other technician with a high paid 'rate ($1350"per month) before the layoff, Hearn, was retained. Yet,within a month or two following the' layoff, the Re-spondent had rehired a shipper and receiver, SabenHutchison; a dispatcher, Debbie Cathey, and as many as10 technicians. Significantly, among these technicianswerefivewhose rate of pay matched that of the highestpaid employee before the layoff. Everett Baker, MarshallHill,Darrell Leamy, Kur Smith, and John Ricafort, eachwas hired and paid a salary to match Matsuda's,i.e.,$1500 per month; two others, Choy and Griffs, werehired and paid $1000 a month; a relatively high rateamong the technicians preceding the layoff.Thus,summarizing,I conclude that the General Coun-sel has establishednumerousviolations of Section8(a)(1)of the Act by the highest official of the Respondent, thattheRespondent (through thesameofficial)exhibitedanimus toward the concept of unionization, showed aclear interestiii learningwho was involved in the effortto unionize,43 and acted precipitously in a major businesstestimonyto do, it casts a deep shadow over the claimthat mere businessjudgment was involvedin the employee's terminationUS Postal Service,-256 NLRB 736, 738 (1981)43 TheRespondentcannot denythat it had knowledgeof theIctivi-ties, or at least a strong suspicion,of some ofits employeesGatliff admit-ted as much about Perkins andHusseyHe also admittedhaving knowl-edge thatHussey, Like, andLee were congregating and "whispering se-cretive stuff" Additionally, Tavorn was known-by Gatliffto have se-cured a unioncardfrom PerkinsAnd Sengdarawas known,if not as aunionsympathizer,least be willing to make capitalout of the Union'sadvent, notallowing hisdifficultyin understanding English topreventhim from recognizingopportunity knocking at his doorTaking thesesix employees into account.plus the two alleged supervi-sors,- and consideringthe stonysilence that greetedGatliffs repeatedpleas for informationat the all-employeemeeting onthemorning ofApril 7, 1 accept the General Counsel's argument that the probabilitiesare that theRespondenthad formeda strong opinionby the time of thelayoff about the identity of employees who mighthold sympathies infavor of the UnionThe General Counsel alsoargues thatthe fact that Gatliff was notshown to haveactual knowlegeof the protectedactivitiesof a few of theemployeescaughtin the layoffdoes not preclude a findingthat they, aswell asthe others,whose unionsympathies were known,were laid offfor discriminatoryreasonsHis quotationsfromMajesticMolding ProductsContinued GATLIFF BUSINESS PRODUCTSdecision.Taking all this into account, plus the contriv-ance and inconsistency surrounding the purported causefor the layoff, I conclude that the real reason that theRespondent effected the layoff of April 8 was to riditself of a number of union adherents and to demonstrateits `power among those who remained. The effort tocloak this action in the quise of general layoff was car-ried so far as to attribute it to the seemingly innocentdecisional process of Steckler and WheelerThe fact that it included people who were not shownto have engaged in any particular union activities doesnot detract from a conclusion that the layoff was, as awhole, discriminatory. It follows, that everyone affectedby it should be reinstated and made whole.44While I have noted that the General Counsel's evi-dence has failed to prove that the Respondent had specif-ic knowledge of the union activities of certain of the em-ployees caught up in the layoff As shown previously,however, a large proportion of the Respondent's employ-ees "service side" employees were specific subjects ofthe Respondent's conduct in violation.of Section8(a)(1)of the Act. From this I infer that the Respondent eitherknew, or suspected, that they harbored sentiments favor-ing the Union. Additionally, in light of the evidence ofthe Respondent's clear interest in obtaining informationabout the union activities and sympathies of its employ-ees, and the several instances of interrogation designed togainsuch information; I think it ,is likely that the Re-spondent had, at the least, a fairly clear picture-of thesentimentsheld by most, if not all-,,of-its employees. Cer-tainly, the fact that only a relatively' small number of em-ployees is involved in this case would make the task oflearning employees' view and sentiments relatively easy.CompareCoral Gables Convalescent Homes,234 NLRB1198' (1978);FriendlyMarkets,224NLRB 967, 969(1976);HadleyMfg.Corp.,108. NLRB 1641, 1650(1954).45From all of. this I am persuaded that despite therecord's,failure to demonstrate that each of those-laid offwas a union activist or adherent or was thought to be bythe Respondent, that the General Counsel has succeededin proving that the entire program of layoffs was infect-ed with invalidity, since it resulted from_a scheme under-vNLRB,concerning the effect of some "white sheep" suffering alongwith the black is persuasive to me that a "power display"in a form of amass layoff, motivated by.a desire to discourage membership in any labororganization,satisfies the requirements of Sec 8(a)(3) to the letter44 This would,of course,include both Hussey and'Sengdara4' Read together,these cases point out that the so-called -small plant'doctrine has application in circumstances where the employee comple-ment is small, the employees carried out their union activities openly, andduring times such that in the normal course of events the Respondent'ssupervisors must have noticed them In this case the principle is not per-fectly symmetrical,in that employees are not shown to have been carry-ing out activities openly But I cannot help noting that the employeecomplement was small,the Respondent has been shown to have been atpains to discover the identity of union sympathizers,and there were cer-tamly-instances shown in the evidence where the Respondent admitted tonoticing the activities of its employees and feeling concern that such ac-tivitiesmight be related to the Union(e g, Gary GatlifFs testimony con-cerning Hussey having been seen "whispering"with vanous of the tech-nicians)561laidwith retaliatory and discriminatory motivation. Cf.Valley Iron & Steel Co.;224 NLRB866 (1976).46The Respondent's'animus and discriminatory intent isevidenced by the numerous and serious violations of Sec-tion 8(a)(1) of 'the Act, involving, a`s they did, a verylarge proportion of the entire employee complement,interacting directly with the Respondent's chief execu-tive officer.While not dispositive of the issue of discrimi-natory intent; proof that an employer has demonstratedhostility,whether by violations of Section 8(a)(1) or oth-erwise, toward the concept of employees' rights persua-sive.Blackstone Co.,258 NLRB 945' (1981). The General'Counsel's evidence provides ample basis for inferringthat the Respondent would have welcomed an opportu-nity to rid itself of adherents to the cause of unionism,and that the protected conduct of employees was "a mo-tivating factor" underlying the Respondent's decision tolay off its employees on April 8.Thus, even if I were to conclude (as I do not) that theRespondent's motive was not a sham or pretext, at theleast, the burden is shifted to the Respondent to demon-strate, if it can, that it would have taken thesame actioneven in the absence of protected conduct by' its employ-ees.As noted above, the Respondent has presented the un-contradicted' testimony of Gary Gatliff and Wheeler, inwhich they detail the concern expressed to Gary GathffbyWheeler regarding the allegedly perilous 'financialcondition confronting the Respondent during the periodcorresponding roughly with the Union's organizationalefforts, and up to, and presumably past, the day of theelection, April 13.Gatliff testified that 1981 was a highly profitable yearfor'the Respondent. He also admitted that the month ofMarch was characterized by an upturn in the Respond-ent's volume of business, a' happy event he attributed tothe promotional effort involved in giving a party forsome 700 customers. Thus, it would seem that the eco-nomic difficulties faced by the Respondent must havebeen of the type which occur suddenly and which resultsin severe consequences.A number of- seeming inconsistencies (e.g, the use ofcontra, the quick restaffing by a higher paid employeecomplement, the failure_ to dispose of the automobiles, orotherwise effect savings , in transportation costs, etc.)have been examined earlier, in connection with credibil-ity resolutions and inferences to be drawn in connectionwith the General Counsel's prima facie case, and will notbe repeated here. Nonetheless, they are equally troublingto me when considering the issue of whether or not 'theRespondent has borne its burden, as set out above.Voluminous records' were introduced into evidence,ostensibly to show the state of the Respondent's econom-ic health during the years of 1981 and 1982..1 have care-fully reviewed these records and can =only say that theyseem to me to serve the Respondent's cause very little.For I still find myself unable'to determine that there wasany particular point in time, especially during April, at' 46 Unless there be any question,Inote that it has long since been set-tled that an employer may violate the Act by laying off employees, aswell as bydischargesCf, Lone Star Bag Co,8 NLRB 244 (1938) 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the Respondent's financial situation became sostrained, and differed so much from the norm, that I amable to determine that the Respondent has fulfilled itsburden of proof in this matter.It isobvious that the record in this case establishesthat in early, April ,.the Respondent was "cash poor."Taken together, the Respondent's testimony from Wheel-er and Gatliff, also establishes that credit had been with-drawn from the Respondent by its largest suppliers, andthat it was overdrawn'at the bank, apparently to the tuneof $40,000 It is also clear that for several months, theRespondent had been-compelled to make special arrange-ments to secure machines from its largest supplier and tomake arrangements. to repay loans to its bank. Part ofthisarrangementwas, forGary and Jane Gatliff toassume personal liability on the Respondent's loans fromthe bank. Further, the Respondent claims that no relieffor the cash flow problem was, to be had from Febru-ary's "extraordinary income," resulting from the forgive-ness of a $410,000 debt, and a payment of $5000 in cashfrom another corporation as a result of a lawsuit whichwas settled that month.The Respondent arguesin itsbrief that March provedto be a "very poor month" for the Respondent, but thiscontention is at variance with a fact, already noted, i.e.,the testimony of Gatliff, that March was a month whichwitnessed an upturnin salesto a point where businesscould be said to be "average."Nonetheless, according to the testimony of Wheelerand Gatliff,when the Respondent was some $40,000overdrawn at the bank, and Wheeler spoke of Gatliff toinform him that there was no money with' which to makethe next payroll on the following day. Though, eventual-ly, the payroll was met, Wheeler continued to stress toGatliff that the cash_situtation was critical and that ex-penses would have to be cut. By, April 7 at least one oftheRespondent's corporations was still approximately$20,000 overdrawn.Thus, Gary Gatliff would have it that this lead inevita-bly to his discussion on April 7 with Steckler and Wheel-er, creating the "hypothetical list" of employees to keepif they were going to "start all over again."On the other hand, to add some 'perspective, Gatliffadmitted that this was not the first time that the Re-spondent had faced dire economic straits. Indeed, thoughithad once owed $10,000 in delinquent taxes, this layoffwas the first in the Respondent's 10-year history. Norcan Iforget the fact shown from' the Respondent's ownrecord that as of February 1982 the Respondent showeda total net profit of almost $400,000; the Respondentargues that all of this and more is made up merely of apaper transaction, the settlement of the lawsuit referredto earlier herein: I find, however, that it is difficult to be-lieve that the Respondent would argue for such conclu-sion had itbeen the party forgiving the debt in the law-suit.Further, reviewing the net worth of the Respondentduring late1981 and the first 5 months of 1982,it is seenthat,low of $162,000 in January to a high of $252,000 in Feb-ruary,the averagedoes' not seem to vary remarkably oneway or another.I-'In examining the records of the Respondent through-out the early months of 1982, it appears that some losseswere sustained by one or the other of the two corpora-tions during several of the months. However,, the overallpicture does not persuade me that the Respondent wassuffering to the point of a layoff beingnecessary,fortherewas an extraordinarily large profit made duringFebruary and Gatliff's testimony was the effect that salestook an upturn during March;Taking all this into account, and attempting to avoidsubstitutingmy judgment for that of the Respondent, Ihave concluded that the Respondent's evidence fails tomeet the burden imposed on it by the General Counsel'sshowing of a strong prima facie case. While it is true thatdifficultieswere experienced, and it is doubtless that cashflow problems existed, it does not appear to have been ofsuch magnitude, or so markedly different in, nature orsizefrom those rather previously experienced47 to leadto the conclusion that the Respondent would have acted(a) as it did, (b) when it did, (c) to the degree that it did,had its employees not at that time been guilty of demon-stratingawillingness to ally themselveswith theUnion.48 Accordingly, I find that the Respondent's as-burden of showing that the layoff would have occurredwith or without the employees' engagement in protectedactivities.On this record, I find that the layoff of the employeesnamed above on April 8 flowed. from their engagementin union or other protected activities It follows that Ialso conclude that the Respondent has violated Section8(a)(3)_ and- (1) of the Act by each employee affected bythe layoff.G. The Amendments to the ComplaintIn the midst of the trial herein, the General Counselsought to amend the complaint on three occasions, asfollows:1.That the employees laid off on April 8 later joinedby other employees, engaged in a strike from April 8until about May 14, and the strike was caused or pro-longed by the unfair labor practices of the Respondent.2.That employees Yokoyama and Uyeda were dis-charged by the Respondent on May 3 because these em-ployees chose to honor the picket line established by the.employees who had been laid off on April 8.3.That since May 1982, and continuing, the Respond-ent has refused to hire individuals who had any union af-filiation.Over the, objections of the Respondent in each in-stance, I granted the General Counsel's motion in ,in-stances 1 and2, and reserved my ruling as to.instances 347As-witnessedby,the factthatGatliff repeatedlytold employees ofthe four times thathe hadpreviously mortgaged his home to put moneyinto the businessae Phraseddifferently,using theSupreme Court's words theRespond-ent is fairly made to bear the "risk that the influence of legal and illegalmotives cannot be separated,because he knowinglycreated therisk andbecause the risk was created not by innocent activitiesbut by his ownwrongdoing " SeeTransportationManagementCorp,supra, 462 U S 393(1983) GATLIFF BUSINESS PRODUCTS563Having reviewed the record, I have now determinedthat the amendment in instance 3 should also be allowed.'I,accordingly, grant the General Counsel's motion and,overrule the Respondent's objections.Generally' speaking the Respondent objected to eachof these motions.on the basis that they enlarged the areaitwas required to defend, enlarged the potential mone-tary exposure of the Respondent, amounted to unfair sur-prise, gave it no opportunity to prepare a defense, andviolated the limitations of Section 10(b) of the Act.In adhering to my rulings with respect to instances 1and 2, and now granting the General Counsel's motionwith respect to instance 3, I bear in mind that in eachinstance there is no hint of any sort of unfair advantagehaving been sought by the General Counsel, or of anyattempt having been made to surprise the Respondent.With regard to the fact and nature of the strike, Ipointed out to the Respondent that all that is involved isa legal conclusion which will flow, if at all, from factsalready in evidence, and would require no additionalpreparation upon the part of the Respondent's counsel orthe Respondent's witnesses. I did point out that, if neces-sary, or if requested, I would grant the Respondent theopportunity and time to prepare a defense.With respect to the addition of'Yokoyama and Uyeda,much of the same considerations apply. I accepted the.representations of the General Counsel that he had neverbeen in contact with witnesses Yokoyama, Uyeda, orLorenzo, the latter being the witness who was on thestandwhen this issue was first surfaced I advised theRespondent's counsel of my opinion that I was, obligedto allow the amendment under all the circumstances at,hand, but that I would, if he desired, grant him a post-ponement to allow him to prepare a defense. Significant-ly, the Charging Party offered to, and did, seek out andpresent witnesses Yokoyama and Uyeda to the Respond-ent's counsel for preparation at a later time. The Re-spondent chose to call only Uyeda as a witness.Finally, instance 3 was brought about simply by virtueof an admission, clearly spontaneously uttered, by theRespondent's vice president Steckler that she had re-ceived instructions, which she acted on in one instance,from Gatliff to screen employment applicants so that nounion adherents would be hired. I point out to the Re-spondent's counsel that this evidence could not be keptout of the case, since it could be admitted on the basisthat it supplied necessary background and context, orthat it was evidence of the Respondent's animus or moti-vation.Inote,as the General Counsel argues, that bothcharges involved in this case do contain the routine'"catch-all" language to the effect that "By the above andother acts, the above-named employer has interferedwith, restrained, and coerced employees. in the exerciseof the rights guaranteed _in Section 7 of the Act." _Certainly the better practice, and the more orderlyway of preceding, would have been for the General-Counsel to have learned of these matters prior to thetrial and to have amended his complaint at the earliestopportunity, thereby affording the Respondent all thenecessary time to prepare. Nonetheless, I believe thatsufficient safeguards were employed to ensure that theRespondent's right to prepare a defense to all allegationswas not prejudiced. And, since it appeared to me thateach instance involved conduct which was quite closelyrelated to the other allegations made by the' GeneralCounsel, and grew directly out of the charged conduct, Iconcluded that the amendments were properly to be al-lowed SeeNiagara Falls Medical Center,236 NLRB 342(1978), andJ.M. Tanaka. Construction,249 NLRB 238(1980).H. The Nature of the StrikeAs noted above, the Respondent's employees beganpicketing almost immediately after the mass layoff ofApril 8, and resumed picketing for a period ' of a fewdays in May..Section 2(9) of the Act, provides that:[T]he term "labor dispute" includes any contro-versy concerning terms, tenure or conditions of em-ployment, or concerning the association or repre-sentation of persons in negotiating, fixing, maintain-ing, changing, or seeking to arrange terms or condi-tions of employment, regardless of whether the dis-putants stand in the proximate relation of employerand an employee.Further, in Section 2(3) of the Act provides that:[T]he term "employee" shall include any employ-ee . . . and shall include any individual whose workhas ceased as a consequence of, or in connectionwith, any current labor dispute or because of anyunfair labor practice; and who has not obtained anyother regular and substantially equivalent employ-ment . . . ,As interpreted, the Act provides certain protections toemployees who engage in two types of strike activity,one of which is' called an "economic stake," and theother of which`' is termed 'an "unfair labor practicestrike."Economic strikes are frequently defined upon anegative basis, i:e., on that is neither caused nor pro-longed by an unfair labor practice on the part of the em-ployer.-An unfair labor practice stake is defined as strikeactivity initiated or prolonged, in whole or in part, in re-sponse to unfair labor practices committed by the em-ployer.49The economic consequences_to the parties because of adetermination about the nature of a'strike can be substan-tial.For, while economic strikers do not forfeit all theirrightswithin the employment relationship by virtue oftheir 'status, a finding that an employee is entitled to thestatus of an unfair labor practice striker affords a strikingemployee the right to reinstatement to his or her formerjob at the time of an unconditional offer to return towork; an unfair labor practice striker must be retained byan employer even if permanent replacements have beenhired and it becomes necessary to discharge the perma-nent replacements in order to make space available for49 In both instances I speak hereof the- primarystake, rather than anysecondary type activity 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe returning, striker See generallyMorris,The Develop-ing Labor, Law,Bureau of National Affairs, 1983, pp.1007-1008.--In this case the picketing which closely followed thelayoffs, as well as that which resumed on April 30 andlasted for several days into-May, was obviously directedagainst,and in protest of, the Respondent's treatment, asubstantial portion of which has been found to constitutenumerous and serious violations of the Act.Accordingly, I find and conclude all affected employ-eeswere unfair labor 'practice strikers, entitled to rein-statement to their former jobs. SeeMastro Plastics Corp.v.NLRB,350 U.S. 270, 278 (1956);Twin County Truck-ing,259 NLRB 576 (1981).A strike should be treatedas an unfairlabor practicestrike even though the, employer's unfair labor practicesare only a contributing cause to the strike. Where, ashere; the employees had no choice but to be out onstrike, due to the fact that most of them had been laid'off, the point is, made even more emphatically that theyare-entitled to protectionas unfairlabor practice strikers.SeeLarand Leisurehes, Inc. v.NLRB,523 F.2d 814, 820(6th Cir. 1975). The respondent is obliged to reinstate thestrikers immediately on their requests, and to pay thembackpay, under applicable Board standards, from theonset of the strike. SeeAbilities & Goodwill, 241NLRB27(1979) .50I.TheDischargesof Lorenzo, Uyeda,and YokoyamaAs set forth earlier, I have found that shortly after theresumption of the. picketing on April 30 Steckler' en-gaged in the conversation with employees Lorenzo,Uyeda, and Yokoyama. This was occasioned by a tele-phone call to Jane Gatliff, inquiring about what thenamed employees should do upon encountering a picketline at the Respondent's premisesArrangements weremade for them to meet.Steckler at a side entrance. Theydid so. Steckler told them that if they did not comeacross the picket line, or if they honored the picket line,they would be permanently replaced. Pressed- for an ex-planation of the meaning of the words, she respondedthat the words meant "exactly what I just said."51If there was an ambiguity (and I think there was), inthe words of Steckler, that ambiguity was resolved afterthat same day when, according to the credited testimony.,of Uyeda, Gatliff told the three employees (Uyeda, Lor-enzo, and Yokoyama), as they were outside the Respond-ent's premises on the- street, that "If you don't work,you're all out of a job."In light of my credibility resolutions against Stecklerand Gatliff in this incident, it is clear that if the employ-ees were engaging'in activities protected by the Act thatan unfair labor practice should be found in connectionwith their discharge for having done so. The Board has50The record is inadequate to determine the length of the strike, orwhether and when employees offered themselves for reinstatement.Equally unclear is the scope and effect of the Respondent's claim thatcertain offers of reinstatement were made by it and directed to employees'through the president of the Charging Party All such questions,includ-ing the amounts of backpay due employees, if any, left for a supplementalproceeding,or for the voluntary compliance efforts of the parties.51According to the credited testimony of Lorenzoconsistently held that the right to honor a picket line isone created and protected by the Act, even going 'so faras to make those rights extend to premises not located atthe facilities of the employees' 'employer. SeeBusinessServices By Manpower,272 NLRB 827 (1984).Accordingly, I find and conclude that employees Lor-enzo, Uyeda, and Yokoyama were unlawfully dischargedby the Respondent on May 3 and are entitled to rein-statement and backpay in accordance with estimated for-mulas.On the, foregoing findings of fact and the entirerecord, I state the following-CONCLUSIONS OF LAW1.RespondentsGatliffBusiness Products, Inc. andRBC Service Corporation are, jointly, employers withinthe meaning of Section 2(2) of the Act' engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Service Employees International Union, Local 556,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.3.By interrogating, employees concerning- their ownand other, employees' union activities, leanings,-and sym-pathies; by threatening to exact, or exacting, economicreprisals on employees because of the employees' unionactivities, leanings, or sympathies; by threatening to closethe business, or to withdraw economic support from thebusiness, or to lay off employees, or to deny promotionto employees because of their union activities, sympa-thies,and leanings;by imparting to employees that theywill be granted benefits in the event they choose not toselect a labor organization as their collective-bargainingrepresentative; and by, telling employees that their unionactivities'are being kept under surveillance, the Respond-ent violated Section 8(a)(1) of the Act.4.By about April 8, 1982, laying off employees JohnBurkman,RobertGarcia,GregoryHower, PriscillaHussey, Nathan Kaawa, Ernie Lee, Eldred Like, ThomasPerkins,Leroy Smith, Carl Tavorn, and Stanford To-kioka, the Respondent violated Section 8(a)(1) and (3) ofthe Act.5.By about April 8, 1982, discharging employeesGeorgia Chai, Paul Matsuda, and Bounthan Sengdara,the Respondent violated Section 8(a)(1) and (3) of theAct.6.By about May 3, 1982, discharging employees DeanYokoyama, George Lorenzo, and Dennis Uyeda, the Re-spondent violated Section'8(a)(1) and (3) of the Act.7.The strike engaged in by the employees commenc-ing about April 9, 1982, was caused or prolonged by theRespondent's unlawful conduct, and thus was an unfairlabor practice strike as of April 9, 1982.8.The Respondent has not violated the Act in anymanner other than as specified above..9.The aboveunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act. GATLIFF BUSINESS PRODUCTS565THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within themeaning: of Section8(a)(1) and(3) of-the Act, the Respondent shall be or-dered to cease and desist therefrom, and to take -certainaffirmative actions designed to effectuate the policies ofthe Act.In light of the findings that the Respondent unlawfullydischarged employeesGeorgiaChat,PaulMatsuda,Bounthan Sengdara, Dean Yokoyama, George Lorenzo,and Dennis Uyeda, and that the Respondent unlawfullylaid off employees John Burkman, Robert Garcia, Greg-ory Hower, Priscilla Hussey, Nathan Kaawa, Ernie Lee,EldredLike,Thomas Perkins,Leroy Smith, CarlTavorn, and Stanford Tokioka, it shall be ordered tooffer them full and immediate reinstatement to theirformer positions of employment or, if those positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by reason of the unlawful discriminationagainst them.In addition, the employees who participated, or whomay still be participating, in the strike, caused or pro-longed by the Respondent's unfair labor practices, shallbe offeredreinstatement,and reinstated to their formerpositions or, if such positions no longer exist, to substan-tially equivalent positions without impairment' to their se-niority and other rights and privileges, dismissing, if nec-essary, any persons hired as replacements on or afterApril 8, 1982. If, after such dismissals, there are insuffi-cient positions remaining for all of the striking employeeswho desire reinstatement the available positions shall bedistributed among them without discrimination becauseof their union membership or activities or participation inthe strike, in accordance with seniority or other nondis-criminatory practices as have been applied in the past bythe Respondent in the conduct of its business in Honolu-lu,Hawaii. Those strikers, if any, for whom no employ-ment is immediately available after such distribution,shall be placed on a preferential hiring list with prioritydeterminedamong themby seniority or other nondis-criminatory practices and, therefore, in accordance withsuch system, they shall be offered reinstatement as posi-tions become available and before other persons arehired for such positions or work. The striking employeesshall be made whole for any loss of earnings they mayhave suffered, or may suffer, by reason of the Respond-ent's failure or refusal to offer them reinstatement, or toreinstatethem, by payment to each of them of a sum ofmoney equal to that which he or she would have earnedfrom the date of the Respondent's discharge of them, orlayoff of them, whichever applies to them respectively.Backpay andinterestthereon for the unlawful discrimin-atees andthe striking employees shall be computed in themanner prescribed in FW. WoolworthCo., 90 NLRB289 (1950), andFlorida Steel Corp.,231NLRB 651(1977).5252 See generallyIsis Plumbing Co,138 NLRB 716 (1962)It'shall be further ordered that the Respondent removefrom its records any references to the-discharges or thelayoffs of the employees mentioned above, or any ofthem, and that the Respondent provide each affected em-ployee written notice of such removal, and inform himor her that the Respondent's unlawful conduct will notbe used as a basis for further personnel actionsagainsthim or her, in accord with the holding inSterling Sugars,Inc.,261 NLRB 472 (1982).On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed53ORDERThe Respondents, GatliffBusinessProducts, Inc. andRBC Service Corporation, Honolulu, Hawaii, their offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a)Coercively interrogating any employee about unionsupport or union activities.(b) Threatening to exact, or exacting, economic repris-alsupon employees because of their union activities,leanings,or sympathies.(c)Threatening to close the business, or to withdraweconomic support from the business, or to lay off em-ployees or to deny promotions to employees because oftheir union activities, leanings,or sympathies.(d)Telling employees that they will be granted bene-fits in the event they choose not to select a union as theircollective-bargaining representative.(e) Imparting to employees that their union activitieshad been kept under surveillance.(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following action designed to effectuate thepolicies of the Act.(a)Offer employees John Burkman, Robert Garcia,Gregory Hower, Priscilla Hussey, Nathan Kaawa, ErnieLee, Eldred Like, Thomas Perkins, Leroy Smith, CarlTavorn, Stanford Tokioka, Georgia Chai, Paul Matsuda,BounthanSengdara, Dean Yokoyama, George Lorenzo,andDennisUyeda immediatereinstatementto theirformer positions of employment or, in the event thatsuch employees are still on strike and desire to remain onstrike, offer them reinstatement to their former positionsat such time as they terminate their strike or, if theirformer positions are not available, to substantially equiv-alent positions, without loss of seniority or other benefits,discharging if necessary, any replacements and makeeach employee whole for any loss of wages suffered as aresult of the discrimination against him or her.(b)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,52All outstanding motions inconsistent with this recommended Orderare hereby denied If no exceptions are filed as provided by Sec 102.46of the Board'sRules and Regulations,the findings, conclusions, and rec-ommended Order shall,as provided in Sec 102 48 of the Rules, be adopt-ed by the Board and all objections to them shall be deemed waived forall purposes 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel records and reports, and all other records nec-'essary, to analyze the amount of backpay,due under theterms of this Order.(c) Post, at its premises in Honolulu,, Hawaii, copies ofthe attached notice marked "Appendix.1,154 Copies of thenotice, on forms provided by the Regional Director for54 If this Order is enforced by a Judgment of a United States, Court ofAppeals, the words in the notice reading, "Posted by Order-of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals'Enforcmng air Order of the Nation-al Labor Relations Board."Region 37, after being signed, by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places includingallplaceswhere notices to employees are customarily posted. Rea-sonable,steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced; or covered byany othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.